 FRANK MASCALI CONSTRUCTIONFrank Mascali Construction G.C.P. Co.; Frank Mas-cali Construction Co., Inc. and John KueblerLocal 282, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica (Frank Mascali Construction G.C.P.Co.; Frank Mascali Construction Co., Inc.) andJohn KueblerLocal 282, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica (Willets Point Contracting Corp.) andCharles CurdLocal 282, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica (Allied Used Truck Exchange, Inc.)and Charles Curd. Cases 29-CA-5975, 29-CB-3075, 29-CB-3115, and 29-CB-3235August 15, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn October 19, 1979, Administrative Law JudgeGeorge F. Mclnerny issued the attached Decisionin this proceeding. Thereafter, Respondent Em-ployers and Respondent Union filed exceptions andsupporting briefs, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision and a reply brief in opposition to the briefof Respondent Union.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-' The General Counsel also filed a motion to strike RespondentUnion's Exh A and all references thereto in ils brief Subsequently. Re-spondent Union ftiled a motion to reopen the hearing to introduce an ad-ditional exhibit. and the General Counsel filed an opposition therelo Theevidence which Respondent Unllion attached as Exh. A to its brief andseeks to have admitted into the record purportedly shows that its shopsteward. Worhacz. testified truthfully at the hearing with respect to cer-tain referrals made on August 29. 1977 Based on this additional eidenceRespondent Union argues that the Administrative Law Judge erred indiscrediting Worhacz lo Cever, tile proffered ceidence was available atthe time of the hearing and could he been offered then Additionall itis well established that the Board wili not reopenl a record to) admit evi-dence which merely ttacks credibilit Ai 4Ar Serc, Ilc., d' h/uKnau II/rlihplcrs, 235 NI. R II (1978) F-or these reason,l vwe herchr,deny Respondenl't ,tolioni In eic of this resolution, we find it 1ineces-sar t pais upon the (lenteral Couniel's otiion to strike251 NLRB No. 32ings,2and conclusions3of the Administrative LawJudge, as modified herein.i. Respondent Employers except to the Adminis-trative Law Judge's finding that they violated Sec-tion 8(a)(1) and (3) of the Act by discharging JohnKuebler on September 2, 1977, and RespondentUnion excepts to the Administrative Law Judge'sfinding that it violated Section 8(b)(1)(A) and (2) ofthe Act by causing the discharge of Kuebler. Wefind merit in these exceptions.At all times relevant herein, Respondent FrankMascali Construction Co., Inc. (FMC), was en-gaged in repaving portions of the Grand CentralParkway and the Long Island Expressway under acontract with the State of New York. This oper-ation was conducted through a separate corpora-tion, Respondent Frank Mascali ConstructionG.C.P. Co. (GCP).4GCP did not employ regulardrivers of its own, and there is no evidence that itmaintained a seniority list. Instead, it filled its needsby obtaining drivers on a daily basis first fromFMC and then, pursuant to an arrangement withRespondent Union, from the Willets Point Con-tracting Corp. (Willets Point)sand Edenwald, an-Respondent Emploers and Respondenlt Union ha% e xcepted to cer-tain credibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolulions are incor-rectl Sanda rd Dry Wall Products. Inc.. 91 NLRB 544 1950). enfd 188F.2d 362 (d Cir 1951). We have carefully examined the record and filndno basis lfor reversing his findingsIn discrediting Worhacz' testimony that he changed the August 29,1977. starting time for three employees on August 26. the AdministrativeLaw Judge stated that although Worhacz testified that he changed thetime on the shape sheet in response to a phone call from Respondent Em-ployer,' job superintendent. 'aternostro, the shape sheet sho ed no signof an erasure lHowever Worhacz testified that he had not yet preparedthe shape sheet when Paternostro called. In view of the other reasonsstated by the Administrative Law Judge for discrediting Worhacz. withwhich we agree, we find no basis for disturbing his credibilit) findingIn describing the involvement of discriminatee Katsaros with the uniondissident group (FORE) the Administrative Law Judge stated that earlsin 1978 Katsaros appeared on a local television show airing the differ-ences between FORE aid the incumbentit officials of Respondent UnionRespondent Employers contend that there is no record eidence orf thisappearance They assert that the only television appearance insvolvingKatsaros of which they are aware was a segment of the nationwide show6(0 Minutes.," which was broadcast on December 4 1978, more than 2months after the close of the hearing in this case They therefore contendthat the Administrative Law Judge must have viewed this program andthey suggest that as a result he became biased against Respondent Em-ployers and Respondent Union. There is no record evidence supportingthe finding that Katsaros appeared on any television program However.after carefully considering the record and the Administrative I.awJudge's Decision. we reject as unsupported Respondent Eniployers' alle-gations that the Admitistratise Law Judge was biaseda In adopting the Administrative Law Judge's conclusion that Re-spondent Union violated Sec. 8(bXI)MA) and 2) of the Act b causingthe discharges of John Kuebher and Charles Curd from 'l'dletl PointConlractilg Crp, we find it nnecessary to pass on his relialnce on .Mir-undu I-,l (- o npun'.l Inc. 140( NI. Rt 181 (' 1'2)T'he parties stlpulalied that FM C and GCP constitute a single inte-graed;ll hbillCs ellterprise: During the reles ant period. Wl let, Point did not have sufficlentwiirk I0 priivide its drlers with full-tinme emplonlnient BH) arrangement('Conirued219 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDother contractor. Under this arrangement, eachafternoon Joe Paternostro, the GCP job superin-tendent, would determine his needs for the nextworking day, and then call Steve Costa, the gener-al superintendent at FMC, to obtain all the driversFMC could furnish. If Costa could not supplyenough drivers, Paternostro first would contactRobert Worhacz, the Union's steward at WilletsPoint, and, if necessary, Edenwald. If these sourceswere unable to fill GCP's needs for the next day, itwas free under the arrangement with the Union toseek drivers from whatever source it desired. TheAdministrative Law Judge found, and we agree,that this arrangement constituted a collective-bar-gaining agreement between the Employers and theUnion.Sometime in mid-August 1977, Robert Agnew,the night superintendent at GCP and a black, askedFrank Daves, a black owner-operator employed byGCP at night, if he knew a minority driver whowould be available for fill-in work 2 or 3 days aweek. Agnew also said that the GCP projectwould be continuing for an additional 5 or 6months. Daves replied that he had a friend whoneeded work. Agnew, however, did not pursue thematter.6On September 1, Paternostro, after obtaining allthe available drivers from FMC, still needed twodrivers for the next day, the Friday before LaborDay. Pursuant to the arrangement with the Union,he contacted Worhacz, who told him he couldpromise to supply only one driver because of theimpending holiday weekend. He then contactedEdenwald, which could not supply any drivers. Pa-ternostro was then free under the arrangement tolook for a driver from any available source.Sometime that afternoon, while talking toAgnew, Paternostro mentioned that he was stillseeking a driver for the next day. Agnew said hemight be able to get one, and Paternostro told himto try to get a minority driver if possible. Agnewthen called Daves. After learning that his friendwas unavailable, Daves contacted the shop stewardat Hendrickson Brothers, another contractor. Thelatter was unable to supply or refer Daves to a mi-nority driver, but gave Daves the phone numbersof Charles Curd and Kuebler, two Willets Pointdrivers who occasionally shaped and worked atHendrickson. (Curd and Kuebler are white.) Daveswas unable to reach Curd. Although there is con-flicting testimony as to whether Daves personallycontacted Kuebler and had him call Agnew, orwith the Union. Willets Point drivers for whom Willets Point did nothave work were referred to other contractors.6 This conversation occurred as a result of problems FMC and GCPhad been experiencing in meeting affirmative action requirements cn-tained in the contract for the projectonly gave Kuebler's number to Agnew, as a resultof Daves' efforts Agnew ultimately talked toKuebler and told him to come to work. Agnewthen told Paternostro that he had obtained a driverfor him.Kuebler reported for work at GCP the next dayand greeted Paternostro, whom he knew becausePaternostro had previously been a superintendentat Willets Point. After filling out the requiredforms, Kuebler went to work driving one of theEmployers' trucks. He did not ask, nor did Pater-nostro tell him, how long he would be working forthe Employers.At the end of the day, Kuebler came to theoffice and asked what the schedule was for thenext working day, Tuesday, September 6. Accord-ing to Paternostro, he told Kuebler that he had todeal with Costa with regard to the Employers'trucks, that on Tuesday FMC might have an abun-dance of drivers, and that he did not know whowould be driving the truck Kuebler had driventhat day on Tuesday. Kuebler then said, "I'll seeyou Tuesday" and Paternostro replied, "Okay, seeme Tuesday." He stated, however, that he did nottell Kuebler to come to work or to the site onTuesday. According to Kuebler, whom the Admin-istrative Law Judge credited, Paternostro said thathe did not have the schedule, would have to checkwith Costa, and that if the starting time was before8 o'clock he would call him but otherwise hewould see him Tuesday.At some point that afternoon, Paternostro calledCosta as usual to arrange for drivers for Tuesday.As was true the previous day, Costa was able tosupply all but two of the needed drivers, so Pater-nostro called Worhacz. This time Worhacz said hewas able to supply both drivers. Worhacz alsomentioned that he had seen Kuebler working atGCP that day, to which Paternostro replied thatKuebler was the driver Agnew sent him. Accord-ing to Worhacz, he then told Paternostro thatKuebler would have ended up at GCP anyway ifhe had shaped at Willets Point, that he couldsupply enough drivers for Tuesday, and thatKuebler on Tuesday would shape at Willets Pointin his regular position.On Tuesday morning, September 6, Kuebler ap-peared at the GCP office and discovered that Fitz-patrick, a Willets Point driver senior to him, wasdriving the truck which Kuebler had driven onFriday. He asked Paternostro why he had not beenassigned to that truck. Paternostro explained the ar-rangement with the Union for obtaining driversand said he could not put him to work ahead ofdrivers referred from Willets Point. When Kueblerprotested, arguing that because he had been hired FRANK MASCALI CONSTRUCTION221on Friday he was now on GCP's seniority list, Pa-ternostro said there was nothing he could do. Sub-sequent efforts by Kuebler to obtain further em-ployment at GCP, including several visits withCharles Mascali, the treasurer and asphalt plant su-perintendent of FMC, were unsuccessful.In concluding that Respondent Employers vio-lated Section 8(a)(l) and (3) and that RespondentUnion violated Section 8(b)(1)(A) and (2) in thedischarge of Kuebler, the Administrative LawJudge found that Kuebler was hired by Paternostroand Agnew as a permanent employee for the dura-tion of the GCP project. He further found thatWorhacz, as part of his discriminatory pattern ofconduct against Kuebler, reminded Paternostro onSeptember 2 of his obligation to obtain employeesthrough Worhacz at Willets Point, and therebycaused him to terminate Kuebler. Contrary to theAdministrative Law Judge, we find, for the reasonsset forth below, that the General Counsel has failedto establish that Respondents have violated the Actas alleged.As previously noted, GCP employed no regulardrivers of its own, but instead filled its needs on adaily basis from FMC and through its arrangementwith the Union. Only when these two sources wereinsufficient to meet GCP's needs for a particularday did it hire drivers from other sources. It wasprecisely the latter situation which led to the hiringof Kuebler by GCP on September 2. The mere factthat Kuebler worked 1 day did not make him apermanent employee of GCP.7And, since GCPhad not previously employed regular drivers, itwould have been a clear departure from its pastpractice to have hired Kuebler as a permanent em-ployee.Further, although GCP apparently was seeking aminority driver to fill in regularly when FMC andthe Union were unable to fill its needs and to helpmeet certain affirmative action requirements, onSeptember I its immediate need was for a driverfor September 2 only, whether or not that driverwas a member of a minority group.8Additionally,there is no evidence that GCP or its job superin-tendents, Agnew and Paternostro, ever toldKuebler that he was being hired as a permanentemployee. Agnew, whom the Administrative LawJudge credited, testified that he never told Daveshow long the driver he was seeking would work,nor did he tell Kuebler how long he would work.I Sec. 32 of the contract between the Union and Respondent Employ-ers provides that an individual must work 30 days before gaining senior-ity rights. Furthermore, as noted above, there is no evidence that GCPmaintained a seniority list.a The Administrative Law Judge recognized that on September I Pa-ternostro was "concerned about covering the work for the next day" andthat Kuebler was hired because the Union was unable to promise him thedriver he needed for the next day.Furthermore, although Kuebler himself testifiedthat Daves told him there would be about "sixmonths' work" on the job if he was hired,9he alsotestified that he did not think that he had a com-mitment by GCP to employ him for 6 months andthat the reference to "six months' work" concernedthe project, not the job he was being offered.Kuebler also admitted that he never asked Pater-nostro how long the job would last, and that nei-ther Agnew nor Paternostro, who did the actualhiring, told him this was a permanent job.Finally, we note that according to Kuebler'scredited testimony, when he came into Paternos-tro's office after work on September 2, Paternostrotold him that he would see him Tuesday unlessthere was a change in the starting time. The Ad-ministrative Law Judge concluded that this com-ment occurred after Paternostro had talked toWorhacz and the latter told him that Kueblerwould be shaping at Willets Point on Tuesday. Pa-ternostro's statement can be interpreted to meanthat at that point Paternostro still intended to useKuebler on Tuesday, thereby supporting the con-clusion that Kuebler was hired as a permanent em-ployee. However, as the Administrative Law Judgerecognized, Paternostro merely may have thoughtthat Worhacz would explain the situation toKuebler at the Willets Point shape on Tuesdaymorning, thereby enabling Paternostro to avoid atroublesome confrontation. In that context, Pater-nostro's statement is not inconsistent with a conclu-sion that Paternostro never had any intention ofusing Kuebler on Tuesday. Such a conclusion issupported by Paternostro's action on September 2in scheduling his drivers for September 6. As notedabove, after obtaining all the drivers available fromFMC, he called Worhacz to obtain two more driv-ers. Assuming, arguendo, that Kuebler had beenhired as a permanent employee, these two driverswould have been in addition to Kuebler. If Pater-nostro subsequently had decided not to continueI The Administrative Law Judge based his conclusion that Kueblerwas hired as a permanent employee in part on his finding that Daves toldKuebler either that the job would last 4 or 5 months, or that the jobwould last until the end of the season. In light of Agnew's credited testi-mony that he never told Daves how long the driver he was seekingwould work, it appears Daves in his September I conversation withKuebler combined Agnew's earlier remarks in mid-August about seekinga minority driver to do fill-in work over the duration of the project withthe immediate need for a driver for the next day, and as a result mayhave communicated to Kuebler that the job being offered was for morethan I day. Nonetheless, even if he did indicate that a permanent job wasbeing offered, there is no evidence that Daves had the authority to hireKuebler; to the contrary, the record shows that the actual hiring wasdone by Paternostro and Agnew, who never indicated to Kuebler thatthe job was for more than I day. Therefore, any indication Daves mayhave made to Kuebler regarding the length of the job cannot be attribut-ed to Respondent Employers. Accordingly, we find Daves' statement toKuebler does not support the conclusion that Respondent GCP hiredKuebler as a permanent employee 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDKuebler's employment, he would then have had toobtain a driver to take his place, or operate onedriver short. However, there is no evidence thatPaternostro did either. Thus, it seems apparent atthat the time Paternostro called Worhacz he hadno plans to use Kuebler, and therefore that Kueblerhad not been hired for a permanent job. In light of the above factors, particularly the am-biguity of Paternostro's statement to Kuebler afterwork on September 2, the fact that GCP employedno regular drivers of its own and hired driversfrom sources other than FMC only to the extentnecessary to fill its needs for a particular day, andthe lack of any evidence that GCP ever toldKuebler that he was hired as a permanent employ-ee, we find the evidence insufficient to establishthat Kuebler was hired as a permanent employee.Rather, we find that Kuebler was hired by GCPonly for 1 day's work as a result of the failure ofGCP's normal sources to furnish the drivers itneeded for September 2. Accordingly, we find thatRespondent Employers' failure to employ Kueblerafter September 2 was unrelated to union consider-ations and therefore not discriminatory. We furtherfind that because Respondent Employers hiredKuebler for 1 day only, and because Paternostrohad no plans to use Kuebler when he talked toWorhacz on September 2, Respondent Union didnot cause the Respondent Employers to dischargehim. Therefore, we conclude that Respondent Em-ployers did not violate Section 8(a)(l) and (3) bydischarging Kuebler and that Respondent Uniondid not violate Section 8(b)(l)(A) and (2) by caus-ing Respondent Employers to discharge Kuebler. '2. The Administrative Law Judge found, and weagree, that from July 25, 1977, to October 21, 1977,Respondent Union violated Section 8(b)(1)(A) and(2) of the Act by operating its referral arrangementwith Respondent Employers in a discriminatorymanner. The Administrative Law Judge furtherfound that Respondent Employers violated Section8(a)(1) and (3) of the Act by accepting and con-doning the arrangement. In so doing, the Adminis-trative Law Judge limited the Employers' liabilityto the period beginning September 2, 1977, basedon his finding that prior to that date the Employershad no actual knowledge of the Union's discrimina-tory practices and no reason to make inquiriesabout a possible discriminatory manipulation of thereferral system. Although we agree with these fac-1' Accordingly, we reject the Administrative Law Judge's findingsthat Worhacz' statements to Paternostro on September 2 caused Pater-nostro to discharge Kuebler, and that sometime after their conversationPaternostro decided to terminate Kuebler."' The General Counsel did not allege, nor did the AdministrativeLaw Judge find, that Respondent Union violated Sec. 8(bXIXA) and (2)by attempting to cause Kuebler's discharge. In any event, we concludethat the record is insufficient to establish such a violation.tual findings, we disagree with the AdministrativeLaw Judge's conclusion that they operate to limitthe Employers' liability. Thus, the Board has con-sistently held that when an employer delegateshiring to a union by utilizing a union referral-system to obtain its employees, it is responsible ifthe union operates the system in a discriminatorymanner. This is so even if the employer has noactual knowledge of the Union's discrimination.See, e.g., General Cinema Corporation and its whollyowned subsidiary, Gentilly Woods Cinema, Inc., 214NLRB 1074, 1076 (1974); Motor City Electric Com-pany, 204 NLRB 460, 463 (1973); Morrison-KnudsenCompany, Inc., Walsh Construction Company, andPerini-Quebec, Inc., d/b/a Robinson Bay Lock Con-structors, A Joint Venture, 123 NLRB 12, 24 (1959),enfd. 275 F.2d 74 (2d Cir. 1960), cert. denied 366U.S. 909 (1961). In the present case, the Adminis-trative Law Judge found, and we agree, that theEmployers and the Union entered into a collective-bargaining agreement whereby the Employers dele-gated to the Union the authority to hire drivers forthem when FMC was unable to fill GCP's needs,and that the Union, through its agent, Worhacz,regularly supplied GCP with drivers but discrimin-atorily did not refer Curd or Kuebler. According-ly, we find that Respondent Employers are jointlyand severally liable with Respondent Union for thediscriminatory operation of the referral arrange-ment with the Union from July 25, 1977, to Octo-ber 21, 1977.However, we find that, even if Respondent Em-ployers had investigated the Union's operation ofthe referral system, they would not have discov-ered the discriminatory practices because theUnion falsified the shape records. Therefore, weconclude, contrary to the Administrative LawJudge, that Respondent Union should be held pri-marily, and Respondent Employers secondarily,liable for any backpay due Kuebler and Curd be-cause of discriminatory referrals to RespondentEmployers from July 25, 1977, to October 21,1977. See Union Boiler Company, 245 NLRB No.93 (1979); Wismer and Becker, Contracting Engi-neers, 228 NLRB 779 (1977).Finally, the Administrative Law Judge foundRespondent Employers and Respondent Unionjointly and severally liable for backpay shown tobe due any employee because of discriminatory re-ferrals to Respondent Employers. However, thereis no evidence in the record showing a general pat-tern of discrimination by the Union in the oper-ation of the referral system or that any employeeother than Kuebler and Curd was the victim of theUnion's discriminatory referrals. Accordingly, we FRANK MASCALI CONSTRUCTIONshall limit backpay liability for the Union's discrim-inatory referrals to these two discriminatees.AMENDED CONCI.USIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusions of Law 9, 10, and 11,and renumber the subsequent Conclusions of Lawaccordingly:"9. Respondents Frank Mascali ConstructionG.C.P. Co. and Frank Mascali Construction Co.,Inc., violated Section 8(a)(1) and (3) of the Act byaccepting and condoning an arrangement with Re-spondent Union for referral of employees on andafter July 25, 1977, because that agreement unlaw-fully discriminated against such employees."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondents Frank Mascali ConstructionG.C.P. Co., and Frank Mascali Construction Co.,Inc., Flushing, New York, their officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Accepting and condoning an arrangementwith the Respondent Union for referral of employ-ees that unlawfully discriminates against such em-ployees because they exercise their Section 7rights.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) In conjunction with Respondent Union, withRespondent Union primarily liable, make wholeJohn Kuebler and Charles Curd for any loss of payand other benefits they may have suffered byreason of the discriminatory implementation oftheir arrangement with Respondent Union fromJuly 25, 1977, to October 21, 1977, with backpayand interest thereon to be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977). (See, generally, Isis Plumbing &Heating Co., 138 NLRB 716 (1962)).12 Further, inconjunction with Respondent Union, with Re-spondent Union primarily liable, make whole theabove-named employees by making contributions12 Member Jenkins would compute the interest due on backpay in ac-cordance with his partial dissent in Olympic Medical Corporation. 250NLRB No. 11 (1980).on their behalf to the Union's health and welfareand pension funds. '(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at their place of business in Flushing,New York, copies of the attached notice marked"Appendix."'4Copies of said notice, on forms pro-vided by the Regional Director for Region 29,after being duly signed by Respondents' representa-tives, shall be posted by them immediately upon re-ceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(d) Forward signed copies of said notice to theRegional Director for posting by Local 282, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, it beingwilling, at all locations where notices to membersare customarily posted.(e) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps Respondents have taken tocomply herewith.B. Respondent Local 282, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Elmont, New York, its offi-cers, agents, and representatives, shall:1. Cease and desist from:(a) Threatening, restraining, or coercing its mem-bers because they exercise their Section 7 rights.(b) Maintaining its seniority list at Willets PointContracting Corp. in such a manner as to unlawful-ly discriminate and retaliate against its members.(c) Maintaining attendance records at WilletsPoint Contracting Corp. on a false and fraudulentbasis.] Because the provisions of employee benefit fund agreements arevariable and complex, the Board does not provide at the adjudicator!stage of a proceeding for the addition of interest at a fixed rate on pa!-ments which are required to be made to such funds as a result of a make-whole remedy We therefore leave to the compliance stage the questionwhether Respondent Employers and/or Respondent Union must pay anadditional amounts into the health and welfare and pension funds in orderto satisfy our make-whole remedy See M.errvweather Optical Company,240 NLRB 1213 (1979)I4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted hsOrder of the National Labor Relations Board" shall read "Posted Pursul-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "22 1 224DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Causing or attempting to cause the dischargeof employees by Willets Point Contracting Corp. inretaliation for exercising their Section 7 rights.(e) Refusing to process grievances filed by itsmembers because they filed charges with the Na-tional Labor Relations Board.(f) Failing and refusing to refer members to workassignments in retaliation for exercising their Sec-tion 7 rights.(g) Implementing its referral system arrangementwith Frank Mascali Construction G.C.P. Co. andFrank Mascali Construction Co., Inc., in a discrimi-natory manner.(h) Bringing false and fraudulent intraunioncharges against its members and expelling or sus-pending them from union membership based there-on.(i) In any other manner restraining or coercingany employee members in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Correct the seniority lists and attendance rec-ords at Willets Point Contracting Corp. in accord-ance with this Decision.(b) Request Willets Point Contracting Corp. toimmediately and fully reinstate John Kuebler andCharles Curd to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or anyother rights or privileges previously enjoyed.(c) Make whole John Kuebler and Charles Curdfor any loss of pay and other benefits they mayhave suffered by reason of Respondent Union's dis-criminatory action in causing their discharge fromWillets Point Contracting Corp. and its discrimina-tory failure and refusal to refer them to work as-signments. In the event that that employer reinstatethe above-named employees as requested, pay thembackpay for all days they would have worked be-tween October 21, 1977, and the date of their rein-statement. In the event that that employer will notreinstate them, continue to pay them backpay untilsuch time as they have found substantially equiva-lent employment. Backpay with interest thereonshall be computed in the manner prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).(See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962)).'5Further, make whole theabove-named employees by making contributionson their behalf to the Union's health and welfareand pension funds.'6' See fn. 12, upra.See fn 13, upra(d) In conjunction with Respondent Employers,with Respondent Union primarily liable, makewhole John Kuebler and Charles Curd for any lossof pay and other benefits they may have sufferedby reason of Respondent Union's discriminatoryimplementation of its referral system arrangementwith Respondent Employers from July 25, 1977, toOctober 21, 1977. Backpay shall be computed inthe manner set forth above. Further, in conjunctionwith Respondent Employers, with RespondentUnion primarily liable, make whole the above-named employees by making contributions on theirbehalf to the Union's health and welfare and pen-sion funds. 7(e) Make whole John Kuebler, Charles Curd,Ted Katsaros, and Lawrence Kudla for any loss ofpay and other benefits they may have suffered dueto the false and fraudulent intraunion chargesbrought against them and by expelling or suspend-ing them from membership in the Union. Backpaywith interest shall be computed in the manner setforth above. Further, make whole the above-namedemployees by making contributions on their behalfto the Union's health and welfare and pensionfunds. 8(f) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all seniority lists, attendance records, or rec-ords showing starting times, job assignments andhours worked, and all other records necessary forthe determination of the amount of backpay dueunder the terms of this Order.(g) Post at its business offices, union halls, meet-ing halls, all barns of employers with whom it hascollective-bargaining agreements, and any otherplaces where it customarily posts notices to mem-bers, copies of the attached notice marked "Appen-dix B."19 Copies of said notice, on forms providedby the Regional Director for Region 29, afterbeing duly signed by an authorized representativeof Respondent Union, shall be posted by Respond-ent Union immediately upon receipt thereof in themanner provided above. Notices are to be postedfor 60 consecutive days, in conspicuous places, in-cluding all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent Union to insure that the notices arenot altered, defaced, or covered by any other mate-rial.(h) Forward signed copies of said notice to theRegional Director for posting by Frank MascaliConstruction G.C.P. Co. and Frank Mascali Con-struction Co., Inc., they being willing, at all loca-7 See fn. 13, supra." Ibid.Iu See, fn. 14. upra. FRANK MASCALI CONSTRUCTIONtions where notices to employees are customarilyposted.(i) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps Respondents have taken tocomply herewith.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT accept and condone an ar-rangement with Local 282, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, for referralof employees that unlawfully discriminatesagainst such employees because they exercisetheir Section 7 rights.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of any rights guaranteedthem by the National Labor Relations Act.WE WILL, in conjunction with the Union,with the Union primarily liable, make wholeJohn Kuebler and Charles Curd for any loss ofwages or other benefits they may have suf-fered because of the discriminatory implemen-tation of our arrangement with the Union,with interest.FRANK MASCAII CONSTRUCTIONG.C.P. Co.; FRANK MASCALI CON-STRUCTION Co., INC.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrainunion members because they exercise theirSection 7 rights.WE WILL NOT maintain seniority lists or at-tendance records in a false or fraudulentmanner, or in such a manner as to discriminateunlawfully and retaliate against union mem-bers.WE WILl NOT cause or attempt to cause thedischarge of employee members by WilletsPoint Contracting Corp. in retaliation for exer-cising their Section 7 rights.WE WILI. NOT refuse to process grievancesfiled by union members because they filedcharges with the National Labor RelationsBoard.WE WILL NOT implement our arrangementwith Frank Mascali Construction Co., Inc.,and Frank Mascali Construction G.C.P. Co. ina discriminatory manner.WE wIl.l. NO fail and refuse to refer unionmembers to work assignments in retaliation forexercising their Section 7 rights.WE Wll.l. NOT bring false or fraudulent in-traunion charges against our members andexpel or suspend them from union membershipbased thereon.WE WIl.L. NOT in any other manner restrainor coerce our members in the exercise of anyrights guaranteed them by the National LaborRelations Act.WE WILL correct the seniority lists and at-tendance records at Willets Point ContractingCorp.WE WI.L request Willets Point ContractingCorp. to reinstate John Kuebler and CharlesCurd.WE WILL make whole John Kuebler andCharles Curd for any loss of pay and otherbenefits they may have suffered by reason ofour discriminatory actions in causing their dis-charge from Willets Point Contracting Corp.and by reason of our discriminatory failureand refusal to refer them to work assignments,with interest.WE WI., in conjunction with Frank Mas-cali Construction G.C.P. Co. and Frank Mas-cali Construction Co., Inc., with ourselves pri-marily liable, make whole John Kuebler andCharles Curd for any loss of pay and otherbenefits they may have suffered because of ourdiscriminatory implementation of our arrange-ment with these employers, with interest.WE WILl. make whole John Kuebler,Charles Curd, Ted katsaros, and LawrenceKudla for any loss of pay and other benefitsthey may have suffered because of the falseand fraudulent intraunion charges broughtagainst them and their expulsion or suspensionfrom membership based thereon.LOCAl. 282, INTERNATIONAI BROThI-ERHOOI) OF TEAMSTERS, CIIALI-FlIURS, WARIHIOUSIEM N \NI) HI P-IERS 01 ANI.RICA2 2  226I)ECISIONS OF NATIO()NAl I.ABOR RELATIONS BO()AR)DECISIONS A IT MI(N'I OF 1111 CASIGLOR.Il! F. MCINERNY, Administrative Law Judge:The charge in Case 29-CA 5975 was filed on October14, 1977, against Frank Mascali Construction G.C.P.Co.,.' herein referred to as Mascali GCP, by JohnKuebler, an individual.The charge in Case 29-CB-3075 was also filed on Oc-tober 14, 1977, by Kuebler against Local 282, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, herein referred to asLocal 282, or the Union.The charge in Case 29-CB 3115 was filed on Novem-ber 11, 1977, against the Union by Charles Curd, an indi-vidual.On December 30. 1977, the Regional Director forRegion 29 of the National Labor Relations Board, hereinreferred to as the Board, issued an order consolidatingthese cases, together with a complaint alleging that Mas-cali GCP had refused to employ the Charging Parties,and later discharged Charging Party Kuebler because theCharging Parties had been engaged in concerted activi-ties protected by the National Labor Relations Act, asamended, herein referred to as the Act; and, further, thatthe Union had unlawfully refused to refer the ChargingParties to employment by Mascali GCP, because of theirparticipation in protected concerted activity, and refusedto process grievances presented by the Charging Partiesbecause of those protected concerted activities, and be-cause they had filed charges against the Union with theBoard. The Union and Mascali GCP filed answers deny-ing the commission of any unfair labor practices.Pursuant to notice contained in the Regional Direc-tor's order consolidating cases and complaint a hearingwas held at Brooklyn, New York, beginning on March22, 1978. On that day counsel for the General Counselmoved to amend the complaint to allege that an agent ofthe Union engaged in unlawful threats to the ChargingParties. The amendment was allowed.The charge in Case 29-CB 3235 was filed by CharlesCurd on March 7, 1978, alleging that the Union suspend-ed him from membership and expelled members JohnKuebler, Ted Katsaros, and Lawrence Kudla becausethey filed charges and gave testimony under the Act. OnApril 19, 1978, the Regional Director for Region 29issued a complaint alleging that the Union had suspendedor expelled these members because they filed chargesand gave testimony under the Act, and because they hadengaged in protected concerted activities, all in violationof the Act. The Union filed an answer denying the com-mission of these alleged unfair labor practices.Thereafter, on June 19, 1978, during the hearing, coun-sel for the General Counsel moved to consolidate Case29 CB-3235 with the cases then being heard. Thismotion was allowed, and the hearing continued at var-ious dates until concluded on September 25, 1978.z' 1 c I,, m li l iiii .wittctided .11 Ile hearitg to s d ld ilh M.I.yiI rl .)tititil ll (t ;:i illlC .t i Re lllc t ICl t I C .t i il I I illnl ll;lela Il illlI' I th Ir. 'l prt tl yII lit' 2: 1 )7,i .I , ht) lth ;i,,l t eIlttctid tlo tI tc IIItILi~lht'T tit 0 th pgt' t'I<om 1850 ,- 1 I I1 1 1185O.' it, '9 IIA l t'!. ' t .,'Following the close of the hearing briefs were filed bythe General Counsel and by counsel for Mascali GCP.The Union has filed a letter in the form of a memoran-dum brief. These have been carefully considered.Upon the entire record in the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINI)IN(GS () FACTI. IHI. I.MPLOYERS' BUSINESSA. Frank Mascali Construction G.C.P. Co. is a NewYork corporation having its principal office in Flushing,New York, from which headquarters it performs roadbuilding and related services. During the calendar yearprior to the issuance of the complaint herein, MascaliGCP purchased and caused to be transported and deliv-ered to its place of business goods and services valued inexcess of $50,000 directly from points outside the Stateof New York.The complaint alleges, the answer admits, and I findthat Mascali GCP is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.B. Frank Mascali Construction Co., Inc., is a NewYork corporation having its principal office in Flushing,New York, where it is engaged in the manufacture, sale,and distribution of asphalt and related products, and inproviding and performing road building and related serv-ices. In the calendar year prior to the issuance of thecomplaint Frank Mascali Construction Co., Inc., pur-chased and caused to be transported and delivered to itsplace of business goods and services valued in excess of$50,(0() directly from points outside the State of NewYork.The complaint alleges, the answer admits, and I findthat Frank Mascali Construction Co., Inc., is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.C. Willets Point Contracting Corp.,:herein referred toas Willets Point, is a New York corporation having itsprincipal office in Flushing, New York, from whichheadquarters it is engaged in the manufacture, sale, anddistribution of asphalt and related products, and in theproviding of road building and related services. In thecalendar year prior to the issuance of the complaint Wil-lets Point purchased and caused to be transported anddelivered to its place of business goods and servicesvalued in excess of $50,000 directly from points outsidethe State of New York.The complaint alleges, the answer admits, and I findthat Willets Point is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.FIlllvrlil, I!l)p gr;l: lliill rl.~l, lld IIli'.spli liigs ill Ihls trailncript Ir hcah. crlC t1f i ll n rcllctlst l h ) ;initmIdi. tlon d slyit" Ills .rLading of l ht rC)lt rt''t'i,% II~ pilvc snoIT t irt ' l' 11 I t LIt'l IIsltllt'lllt'l It ri o place sM erc [ticrllt.il lig I.ititlt It i cIII ' 11,ll t Iff rlce I Il c t l l xltlx, tih Irai crile i sAlt( [titltt'l trrcdi' Alkos rul'crt' to I n lic crtlllll L1b11 VIIIcl' 1oin ( nslrtl, ilg ('(err FRANK MASCALI CONSTRUICTII(N227D. Allied Used Truck Exchange, Inc., herein referredto as Allied, is a New York corporation having its prin-cipal office in Flushing, New York, where it is engagedin the purchase and sale of used trucks. During the cal-endar year prior to the issuance of the complaint herein,Allied has sold trucks valued in excess of $50,000 direct-ly to customers located outside the State of New York.The complaint alleges and I find that Allied is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. THF ABOR ORGANIZAI ON INVOI.VEI)The complaint alleges, the answers admit, and I findthat Local 282, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.Ill. IHE Al .EFE.D UNFAIR l.ABOR PRACIICISA. Background1. Willets PointWillets Point Contracting Corp. is the successor to acompany called Columbia Asphalt, Inc., which, in turn,was the successor to Tully and DiNapoli.4For someyears, the company was one of the largest employers inthe asphalt supply and paving industry in New YorkCity. By the time that the events in this case begin tounfold the company had suffered severe financial re-verses. In April 1975, 25 of the company's 48 pieces ofequipment were repossessed and sold. The Company'sseniority list for truckdrivers, which at one time had in-cluded 60 to 65 names, was reduced to 40 by the middleof 1974 and in October of that year to 15 names. This listwas subsequently raised to 17, and, during the time mate-rial to this case, it included 16 names on a permanentbasis, with I or 2 people listed intermittently. In Decem-ber 1975 another 5 trucks were sold, leaving WilletsPoint with 10 trucks available for its Teamsters employ-ees to drive.Willets Point has for some years been part of a mul-tiemployer group which in turn has negotiated collec-tive-bargaining agreements with Local 282 coveringchauffeurs engaged in the hauling of concrete, sand,gravel, asphalt, and bulk cement under one contract, re-ferred to herein as the ready-mix agreement, and en-gaged in heavy construction and excavation under an-other. Coverage under these contracts depends on whichfunction the chauffeur is engaged in at any particulartime. The most recent of these dual agreements coveredthe period for July , 1975, to June 30, 1978.The ready-mix agreement provided in section 3 that:Eight (8) hours shall constitute a day's work. Theday shift shall be 8:00 a.m. The employer has theright to have men shapesat 7:00 a.m. and at 7:30T Thu' there are references t hroughout Ile record 1I1 lullk whlch nlahe taklen I l mtiall Willet l Point snceptl vhcre rcferellnce .lre tITad I onrlor anollther of the Tull brothers ho are the oiL tcrs f Willets I'lin t" Ih( Iialltlllilig Ihl Clt ermll .id tih .Igll titi.lCC Oe t IhCe hl.ipe sstenl*ill he discu-sse hl,,before the close of the preceding work day and menwill shape at the time for which they are posted.The only other contractual reference material to theissues in this cases occurs in section 15 where it appearsthat there is understood between the parties a need to"shape regularly" which need may be averted by proce-dures outlined in section 15 for layoff in times whenwork is not regularly available2. The shape systemWillets Point, together with all of the employers in theasphalt and paving business operating under the agree-ment with Local 282, assigns work to its employeesunder a set of rules and practices known as the shapesystem. While these rules and practices are nowherewritten down, all of the witnesses who testified in thisproceeding had worked with the system for many yearsand were all in agreement on its general outlines andfunction.The shape system is based primarily on seniority. Eachemployer, including Willets Point, maintains a seniorityroster of its employees. Under the contract the shopsteward's is the first name on the list, the other employ-ees following in order of seniority.At Willets Point, the list, containing 16 names, is re-produced on a sheet of paper which also has spaces op-posite the names of the employees for the day of theweek, and for assignments of work, including the trucknumber, reporting time, and the job to which the em-ployee is assigned.Each afternoon, between 3:30 and 4 o'clock, the super-intendents of the jobs on which Willets Point trucks arebeing used call the dispatcher's office and indicate thetype of equipment they need, the reporting time, and thelocation of the job. The dispatcher,7together with theshop steward, then makes the assignments for the nextday. Under the shape system, assignments should bemade according to seniority with the senior man accord-ed the privilege of taking the earliest start in the morningin order to assure him the most contractual overtime. Inpractice, however, the senior man can waive this re-quirement for personal convenience, or any other reason.When it has been determined which men are to go towhat jobs, the assignment is written on the copy of theseniority list in the spaces provided. This sheet is re-tained in the dispatch office for the later use of WilletsPoint management another copy of the same list is thenprepared and posted in a trailer located outside the dis-patch office. This is required to be done before 4:30 inthe afternoon so that drivers coming in at the end oftheir workday will know the time of their next day's as-signment. If the list is not posted by 430 the employerwill be liable for overtime pay to drivers who mustremain after that hour to learn of their next assignment.` Sec '4 dealing w ith menlritl. stale, that eh mploecr hall apply"Barnt snIolto with ia Matcr [ ist ()ther ro isons deail w, ilt lualionsII1 t ITIl;ttrlial hereIt \s.1p stiptlilJttedi ! I tl pit tehit Richard N1 oore illd Fl.llnk[)ilkeNy. Ic it .. ,I s t; I .cht.rs 1l \A1 ilclts I)lilnt drilig times mlleatiiliIt, S prI I rt'l iX r is pi iri ,,, , l t.rit1 , 1' he, A.t 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe times at which drivers are posted to go out arecalled "shape times" and may be set at any time.8Iftrucks are scheduled for 7 a.m., that is then referred to asa "7 o'clock shape" meaning that 7 a.m. is the hourwhen the men scheduled for that hour must report,ready for work. The latest time when trucks are sched-uled to depart is 8 a.m. and 8 o'clock is referred to as the"last shape of the day."9Throughout the period covered by this case, work wasslow at Willets Point. Aside from the financial reversessuffered by the company, the industry generally hadslowed down with a general decline in construction inthe city of New York. With the sale of five more trucksin December 1975, Willets Point had only 10 vehicles forits seniority list of 16 names. Thus, the lists posted in thetrailer each evening would have no assignments oppositethe names of some of the employees. Historically, the ob-ligation of these employees was to report, or shape,every morning before the 8 o'clock shape, ready to go towork. Failure to shape in these circumstances couldresult in their removal from the seniority list. At least itleft them vulnerable to a challenge by another employee,or by the employer, that they were not reporting, orshaping, and that they had forfeited their right to main-tain their positions on the list. Shaping on a daily basis,under the traditional standards and practices of the shapesystem, was required even under circumstances where, asin this case, months went by without work opportunitiesfor the shapers.The physical act of shaping is accomplished by walk-ing into the trailer, variously described as the "shapetrailer," the "shape shack," or the "shape room," 10 or15 minutes before the time of the shape, and then just sit-ting down and waiting. There is no signup, and no placeto initial or indicate in any permanent manner thatanyone has been there at any particular time. If work isavailable either the dispatcher'0or the shop steward'"will come from the office to the shape trailer and giveassignments to the senior employees who are shaping,along with their time cards and any documents necessaryfor their job. These employees then punch the timeclockin the trailer and leave. At that point the shape is overand, if any other employees are left over, they mayleave. If it is the last shape of the day, they go home. Ifno work is available, the steward or the dispatcher mayvisit the shape trailer or they may not. The sheet postedin the shape trailer showing the assignments is then taken8 Since this case deals only ith circumstances which occurred in themorning, it is not necessary to discuss afternoon or evening practices9 However, if the latest departure time posted is earlier than 8 o'clockthen that earlier departure time becomes the last shape of the day.'i For 20 years until his termination in April 1976 the dispatcher wasRichard Moore After Moore left, his place was taken by Paul Tull, de-scribed as one of the owners of Willets Point. In 1977 a new dispatcherwas hired whose name is Frank Daley. Paul Tully apparently is the nian-agement official primarily responsible for the operation of the dispatch ofemployees The original copy of the shape sheet is marked. and referredto in the record, as "Paul's Copy" hut the record does not reveal whatPaul does with it, if anything" The shop steward throughout the times material to this case isRobert Worhacz.down and filed.2"Other than listing the assignments thissheet does not show who shaped (and did not work) ona particular day, and who did not.Naturally, in a system such as this there are bound tobe changes. In construction, where the work of the var-ious crafts employed must be dovetailed one with theother, changes in assignments and starting time are inevi-table. When orders were received from superintendentsor foremen in the field, Richard Moore testified that hemade the changes on the assignment sheet in the officeand sent Shop Steward Worhacz out to change the shapesheet. At that time Moore was primarily responsible forthe maintenance of the records.'3With Moore's depar-ture in April 1976 this function was taken over by Wor-hacz who continued to keep the records submitted in thiscase. Worhacz apparently continued the same practicealthough admittedly there were times when the startingtimes given on the shape sheet and on Paul's copy didnot match up.There is no problem where the changes are receivedand noted before 4:30 p.m., and no difficulty withchanges in equipment or location which are orderedafter that time. The difficulty comes with an order for achange in time after 4:30. The driver checks his report-ing time when he punches out in the shape trailer around4:30 p.m. If that time is later changed to an earlier start,and he reports as originally scheduled, he will lose theadditional overtime pay provided in the contract for anearlier start. On the other hand, if the start is postponedto a later time, and he reports as originally scheduled,the employer is responsible for overtime pay from thetime of the original start. In Moore's time, Worhaczwould call the drivers if the changes came in beforethose two left for the day, but Worhacz testified that thispractice was discontinued after Moore left. If the changecame in in the morning the seniority system was notflexible enough to allow for substitutes at that time, al-though if a scheduled driver did not show up, the seniorshaper would take his assignment.Another change occurred in the late summer or earlyfall of 1974 when it was decided that the shape require-ment at Willets Point would be reduced to I day aweek.'4This action was decided upon at a meeting ofthe Willets Point employees and their shop steward,12 This document is referred to ill the record a the shape sheet, asopposed to the other copy which stas in the dispatch office and isknown as Paul's copy."' As well as the responsibility for dispatching aid maintaining recordsof other employees of Willets Poinit who were represented by the Operat-ing Engineers Union and are Ilot ivol.ed here' t is not clear from the record in this case just when this happenedIn another case involving this Uion and Willets Point, Administrativeltaw Judge Irwin Kaplanl fiiund that it occurred in the fall of 1974. Sincethere is nothing i this record inconsistelit with that finding, I accept it asa fact See ocal 282. International Brotherhrd of lamvl-r. Chaujlj'urs,14archousemn and Ilelpcr, of'.-Imerricu I ('illri I',nlt (onlrtrcting Corp.),Case 29 CBH-2624. ALJD May 31. 1977. adopted pro forra in the ab-sencel fI excepting. by the Board on July 14, 1977. unpublished Since thecharging party ii that case ss as one Frederick C Brudie. Ihe case is re-ferred to i the record of this case, and in this Decision, as the tHrudiecase FRANK MASCALI CONSTRUCTION229Worhacz. 5 The lack of work at Willets Point, the gaso-line shortage, and the fact that many of the men had todrive long distances in order to shape and protect theirseniority were the reasons for the change.Under the modified shape system, a man could protecthis seniority by shaping I day a week, on any day hechose, or irregularly if that suited him.'6On the otherdays he was free to seek work elsewhere. On those dayswhen it became apparent that a man's name would bereached on the list for the next day, the steward wouldcall him on the telephone and tell him what time toreport. 7If, however, work became available in themorning, either because an assigned driver reported offfor some reason, or if, as frequently happened, a callcame in from another employer looking for a driver,'8the procedure in these situations was to assign the workto the senior man actually shaping on that day, as it wasmanifestly impossible to make telephone calls and have aman report from his home in time to satisfy the primaryobligation which, all parties agreed, was owed to the em-ployer. However, it is also manifest in the record thatthe accepted reporting time for unassigned employees toshape was 8 a.m. Thus, in a situation where the lastshape of the day was at 8 a.m., if a call came in from anoutside employer for a man for a 7:30 start, or if one ofWillets Point's own employees scheduled for a 7:30 startcalled in sick, the senior man shaping could be given theassignment. If a man with more seniority came in at 7:45for the 8 a.m. shape, he would be in a position to claim aday's pay from the employer.There is some difference in the testimony about thiscircumstance. Worhacz stated that men shaping andlooking for work should and did report at 6:30 or earlier,and that his practice was to send out the senior manshaping as calls came in. Richard Moore, on the otherhand, testifying about a situation similar to that given inthis previous paragraph, stated that it was within the dis-cretion of the steward and the dispatcher to send out thesenior man present, or to hold the truck until the 8o'clock shape to see if a more senior man would shape.Contrary to Worhacz' assertion, Business Agent EdwardMcFarland testified that at one time the practice referredto by Worhacz of shaping early and picking up casual as-signments had resulted in a rash of complaints andclaims. McFarland stated that he had come down to Wil-lets Point and ordered unassigned employees not toshape before 8 o'clock. This was confirmed by other em-ployee witnesses, and I find that this was in fact thepractice.'5 This was apparently done without the knowledge or approval ofhigher union officials; although Worhacz did state at one point that abusiness agent was present, he later denied this.16 This is consistent with the record in this case and with the findingsof Administrative Law Judge Kaplan in the Brudie caseI" As Worhacz expressed it to the men, "If you keep in touch with thejob, the job will keep in touch with you."'8 There is evidence that other companies, identified in the recordonly by their names, Colletti, Edenwald Grace, Custom (or Kustom)called the Willets Point dispatch office with some regularity looking forextra help. Worhacz testified that these employers frequently asked fordrivers by name, in which case he referred the requested individual. Asnoted below, I have doubts as to Worhacz' credibility. Thus, I do notfind the facts to be as reported by him even though his statement is un-contradicted in the recordThus I find that under the -day-a-week system an em-ployee with seniority was obliged to shape on that I dayat 8 o'clock, and that if the last shape of the day was at 8o'clock on that day, and if work became available thatday, the senior man appearing for the 8 o'clock shapewould be entitled to the work assignment, or a claim fora day's pay, if a junior man had been dispatched ahead ofhim.This was the situation at least up to January 27, 1977.At that time, according to Worhacz, McFarland came toWillets Point and spoke to the employees, includingCharging Parties John Kuebler and Charles Curd, ex-pressing his displeasure with the -day-a-week shape, or-dering that it be discontinued and directing further thatthere be no more telephone calls. Despite the fact thatthis testimony was corroborated to some extent by em-ployees Alfred Nicolai and Frank Fitzpatrick,'9 1 do notbelieve it. McFarland himself did not corroborate Wor-hacz' version of his talk to the employees, although as-serting that he had spoken to them in that vein on Janu-ary 6, 1976. But both Worhacz and McFarland had testi-fied on February 8, 1977, in the Brudie case before Ad-ministrative Law Judge Kaplan that the -day-a-weekshape was still in effect. Worhacz' own testimony revealsthat he continued the I-day-a-week shape at WilletsPoint without consulting either McFarland or the man-agement of Willets Point. At another point in his testi-mony Worhacz admitted that telephone calls continuedto be made after January 27, and this was corroboratedby the credible testimony of employee Arthur Christ-man, who related that he had received a number of callsfrom Worhacz assigning him to work after January 1977.Further, Charles Curd testified credibly that at the Janu-ary 27 meeting McFarland stated that if they shapedonce a week they held their seniority. Finally, Worhacz'records in evidence here show that the daily shape re-quirement was universally disregarded. Accordingly, Ifind that the I-day-a-week shape continued through theperiod covered by this case.3. Kuebler and Curd, background and relations withLocal 282John Kuebler had at the time of this hearing been amember of Local 282 for 37 years. He had also been em-ployed as a driver for Willets Point and its predecessors,Columbia Asphalt and Tully and DiNapoli, since 1968.Despite this length of service the extent and depth of thecuts in the Willets Point seniority list left Kuebler in1977 in the 15th position, next to the last name on thelist.Charles Curd has been a member of Local 282 since1964, and a driver for Willets Point since 1966. During1977 Curd was number 12 on the Willets Point senioritylist.Because of their positions on the seniority list, during1977, and the sporadic and desultory amount of workavailable, it is evident from the employment records inI9 Neither of these witnesses could remember anything about the meet-ing except that McFarland said they had to shape every day. Based ontheir faulty memory, as well as their demeanor while testifying, I do notcredit their testimony in this regard--- 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence, the shape sheet and Paul's copy, as well as athird, more complete, document maintained by Worhaczprimarily for the purpose of checking on the payroll de-partment, that work opportunities were rare for Curdand almost nonexistent for Kuebler. This circumstancenaturally engendered an atmosphere in which the compe-tition for work was intense and the motives and actionsof those responsible for the assignment were subject tosuspicion or misinterpretation by those to whom assign-ments were not made. I have tried to keep this factor inmind throughout my consideration of the facts in thiscase.The record shows that Curd and Kuebler, particularlythe latter, vigorously, even relentlessly, pursued viola-tions of the contract or the seniority system throughwhatever channels were available for such pursuit.In October 1974, with the reduction of the WilletsPoint seniority list to 15 names, Kuebler found that hewas number 17 and, therefore, off the list. He protestedand the Union managed to persuade the employer to addtwo names, leaving Kuebler still number 17, but on thelist. Kuebler then proceeded to challenge the seniority oftwo employees who were above him on the list, securingtheir removal from the list and his advancement. He se-cured also the admitted resentment and anger of BusinessAgent McFarland who bitterly recounted in his testimo-ny that one of those men removed from the list was "asick man just trying to work a few days for his pension"and the other was dead within 2 weeks of his removalfrom the list. Despite this there is no indication prior tothe end of 1976 that the Union failed in its duty to proc-ess Kuebler's or Curd's grievances even though the endresults may have seemed unsatisfactory to them.Kuebler also had his troubles with Worhacz. There isno evidence of particular or exaggerated problems be-tween the two before November 1976.20 Kuebler didtestify that he had opposed Worhacz' selection as shopsteward in April 1974, but the record reveals no counter-measures taken before 1976 by Worhacz because ofKuebler's opposition. In any event there was very littlethat Kuebler, as an individual, could do about the selec-tion of the shop steward.2 Worhacz did, however, showhis animus and hostility toward Kuebler in his testimony.Worhacz maintained that he and other employees of Wil-lets Point bitterly resented Kuebler's employment by aneighboring employer, Allied Used Truck Exchange (ofwhich more later), during 1976. How much of the angerwhich showed through clearly in his testimony was asham, I cannot say. In September of that year, Kueblerand John Poulos approached Worhacz to complain abouthis handling of grievances. According to Kuebler's credi-ble testimony, Worhacz responded by telling Kuebler to"buzz off"' and stop making claims or Worhacz wouldbeat him up. Then, on November 28, Curd had shapedand had an opportunity to work. He and John Poulos,'o Other than a couple of allegations that Worhacz had neglected toprocess grievances filed by Kuebler and Curd which I do not considersignificant." See Administrative Law Judge Kaplan's discussion in the Brudiecase of the Union's procedures in selecting and removing shop stewards.See also Building Materials, Truck Drivers, Chauffeurs, and Helpers, LocalNa 282, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (Explo, Inc.), 229 NLRB 347 (1977).both of whom were senior to Kuebler, agreed withKuebler that he could take out the run so that he wouldqualify for unemployment benefits. They went to Wor-hacz with this proposal. Worhacz demurred, saying hewould have to call Konzelmann, the only other employ-ee between Curd and Kuebler on the list, to see if hewanted to come in and take the job. He did so, Konzel-mann did not want it, so Kuebler worked on that day,the last day, incidentally that he ever worked for WilletsPoint.After Kuebler left, Worhacz, according to Curd'scredible testimony, turned on Curd and berated him,stating that Kuebler was a troublemaker and that he,Worhacz, wanted to hurt Kuebler "in his pocket." Wor-hacz denied these statements but, for reasons givenbelow, I do not credit this denial.In any event, the requirement asserted by Worhaczthat he had to call senior men at the morning shape isinconsistent with what I have found to be the practiceunder the -day-a-week shape. That practice allowed themost senior man present to take an assignment at 8o'clock, or at the last shape of the day, and did not pro-vide for telephone calls in the morning. I thus find thatthis action was taken by Worhacz to inconvenienceKuebler, and, possibly to cost him a day's pay and hurthim "in his pocket," if he could.Curd cited another example of disparate application ofthe practice in two incidents which occurred a day apartin January 1977. On January 24, Curd and two other em-ployees shaped Willets Point. Later that day it snowedand Worhacz received a call from the Aqueduct race-track for trucks to help remove the snow. According tothe practice, Worhacz called three men senior to Curdwho had protected their seniority by the -day shape.Curd did not work. On the next day Worhacz calledCurd and asked if he wanted to work. Curd said that hedid, and Worhacz replied that there might be a problembecause Konzelmann, a man junior to Curd, had shapedthat morning, and that he would call back. He never didcall back.22In January or February 197723 Kuebler again askedWorhacz to get him a layoff slip from Willets Point.24He did not get it, asked McFarland and got no results,then, in May called the new business agent, Mike Car-bone, and received a slip of paper which did not satisfyhim.25He took the slip to Worhacz together with copiesof slips others had received from other employers. Wor-hacz told him that he was not going to get a layoff slipand that Worhacz would keep him shaping. While there22 It was as a result of this incident that Curd called McFarland to thejob and a meeting took place on January 27. The content of that meetingis discussed above.23 From this point on all dates are in 1977 unless otherwise specified.14 In the Brudie case Administrative Law Judge Kaplan commentedon Kuebler's previous request for such a slip in July 1975., which wasthwarted by the company's refusal to agree to it under the then existingcontract provisions.0s This is a little, official-looking slip of paper which seems to verifythat Kuebler worked for Willets Point and states that "it does not neces-sarily mean you are qualified to receive benefits " It certainly does notlook like any layoff letter or notice that I have ever seen, but I cannotmake any finding on it one way or another FRANK MASCALI CONSTRUCTION231is no evidence that anyone else got a layoff slip, there isno evidence that anyone else requested one. Further, theReady-mix contract provides in section 15 that,When regular employment is not available for anemployee he shall be laid off for lack of work.During such layoff the employee shall retain senior-ity without the need to shape regularly.Under this provision it would seem clear that, unlike thesituation in the Brudie case, the employer had no choicebut to grant a layoff upon request. This incident, while itmay have occurred within the 6-month period prior tothe filing of the charge, is not alleged by the GeneralCounsel as an unfair labor practice, so I can make nofinding of a violation of law based on these facts. How-ever, the effect of Worhacz' decision will be seen as thefacts continue to develop.4. The FORE associationIn January 1977 Kuebler joined an organization calledFORE.26FORE had been founded sometime in 1974 orprior thereto by members of Local 282 who were dissat-isfied with the Union's leadership, and membership wasand is restricted to people who are also members ofLocal 282. It does not appear that the purposes of FOREare other than the reform of Local 282, but in pursuit ofthese goals, FORE has engaged in organizing membersthrough personal visits to various work locations, distri-bution of leaflets, preparation and publication of a news-letter sharply critical of Local 282's current leadership,and the fielding of slates of candidates for office in Local282's elections.The most prominent and active adherents of FOREare Ted Katsaros and Lawrence Kudla.27Katsaros hasbeen a member of Local 282 since the spring of 1960. Heprimarily worked for a company called Colonial Sandand Stone, but also for other employers. Katsaros wasalways interested in union affairs but, apparently dissatis-fied with the manner in which those affairs were con-ducted, he joined FORE in January 1974. By the springof 1975 he had assumed an active role in FORE, coordi-nating clerical work, writing the newsletters, and tryingto work out an accommodation with another dissidentgroup within Local 282. Then, in the fall of 1975, Kat-saros headed the slate of candidates for office in Local282, running for president of the Local. He campaignedthrough the fall and, after the election on December 8,when the FORE slate was badly defeated, led a protestof the election through the procedures provided by theUnion's constitution and bylaws, and when that provedfruitless, to the United States Department of Labor.After this protest failed Katsaros continued his activerole in FORE, speaking out at general membership meet-ings of Local 282,a28 and was again a candidate for presi-2 The letters stand for the words "fear of reprisal ends," an optimisticsentiment not warranted by the facts of this case. FORE is also associat-ed with a national dissident Teamsters group known as PROD, for pro-fessional over-the-road drivers.a7 Known variously in the record as Cutler, Kudler, and Kuedler.26 At one of these meetings in October 1976 Katsaros was assaulted byanother member. There is no evidence to show that the assault was pro-dent of the Local in the election scheduled for Decem-ber 1978.Kudla has been a member of Local 282 since March1970. He became a member of FORE in the latter partof 1974. He also assumed an active role in its affairs,became its recording secretary, worked on the newslet-ter, and passed out literature to other members of Local282. In the election campaign of 1975 Kudla nominatedKatsaros for president of Local 282 and his father,Walter Kudla, acted as a checker at the election for theFORE slate and helped to prepare the election protestand the appeals from the successive denials of that pro-test.After he joined FORE, Kuebler joined in the organi-zational activities of the other FORE members includingvisiting other job locations and passing out FORE litera-ture.In June, Curd also joined FORE. At the end of thatmonth Curd, Kuebler, Kudla, and Katsaros were in arestaurant located near Willets Point when Worhaczcame in and saw them. A few days later Curd shaped atWillets Point. Worhacz told him, "You are hanging outwith some pretty bad guys at McDonald's. Those are allFORE guys." Curd replied that he had joined FORE.Worhacz shook his head and walked away.During the early part of 1978 Katsaros and FOREmanaged to generate some local publicity for themselvesin the New York area. Katsaros was interviewed by aLong Island newspaper, and appeared on a local televi-sion show airing the differences between FORE and theincumbent officers of Local 282.5. The Poulos petitionIn January also, but apparently unconnected with theFORE activity, an employee of Willets Point namedJohn Poulos29was dissatisfied with the treatment he wasreceiving from Worhacz.30Poulos prepared a petitiondirected to Local 282 and asking for the removal ofWorhacz as shop steward. He also prepared a letter inopposition to Worhacz which he sent to all of the driv-ers in the Willets Point list. Kuebler signed the petitionbut he was the only driver, other than Poulos himself,who did sign it. In turn, Worhacz prepared and circulat-ed a petition supporting his stewardship. Curd did notsign Poulos' petition because, as he testified, he wasafraid of Worhacz, but he refused to sign Worhacz' peti-tion.During the time when both petitions were being circu-lated, Arthur Christman, the 11th man on the WilletsPoint list, initially signed Worhacz' petition, then crossedhis name out. Later, Carmine Tufano 1131 the assistantvoked by any responsible officer of Local 282. Indeed, the fight asbroken up by Secretary-Treasurer Robert Sasso.'9 Variously referred to in the record as Polis. Pollis. Poulous, orPlulos.30 Poulos was number 14 on the Willets Point seniority list, betweenKonzelmann and Kuebler.31 There are two employees on the Willets Point list named CarmineTufano (also spelled Taffano or Defano in the record). They are notfather and son, but are cousins so, in order to distinguish them. they aredesignated on the list, and referred to, appropriately enough, by theContinuedFRANK MASCAL CONSTRUCTION 231 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop steward,32approached Christman and asked whyhe had crossed his name off the list. Christman repliedthat he and Worhacz had to have a talk.When Worhacz returned from vacation in March theyhad their talk. Worhacz told Christman, according to thelatter's credible testimony, that he should stop hangingaround with the crowd he was hanging around with andurged him to "sign the petition and get on my team." Heassured Christman that he took care of the men on histeam. Later Tufano II came around with Worhacz' peti-tion and Christman signed it.In late May or early June, Worhacz told Christmanthat he had gotten Konzelmann a job at Grace, anotheremployer of drivers. Worhacz, in yet another conversa-tion in late May or early June, again warned Christmanabout his associations, saying, "if you hang around withsquares, you get the name of a square, and if you hangaround with thieves, you get the name of a thief."Christman told Worhacz that he could not pick Christ-man's friends, that Charlie (Curd) was his friend andWorhacz could not tell him who to hang around with.According to Worhacz, Poulos' petition was with-drawn by Poulos himself, accompanied by a public apol-ogy on the floor of a union meeting.336. The Mascali arrangementFrank Mascali Construction Co., Inc., has been in busi-ness since 1969, primarily in road construction for thecity of New York, New York State, and the Port ofNew York Authority. Early in 1977 the Mascali compa-ny bid on and was awarded a contract by the State ofNew York for almost $14 million for reconstruction andrepairing of a portion of the Grand Central Parkway onLong Island. Mascali had neither the men nor the equip-ment to handle a job of this size, but it was decided notto operate as a joint venture with one or more other con-tractors but to hire personnel and equipment from othercompanies. Job Superintendent Joseph Paternostro34washired from Willets Point, and possibly others,35and aseparate corporation, Frank Mascali Construction G.C.P.Co., was set up to conduct the operation.After the contract was awarded, but before construc-tion actually began, Business Agent Edward McFarlandwent to see Mascali's asphalt plant superintendent andtreasurer, Charles R. Mascali.36There are three differentversions of how he came to go there. McFarland himselftestified that he read of the award of the contract in theDodge Reports, a trade paper. Charles Mascali testifiedRoman numerals I and It, I being number 2 on the list and II beingnumber 5.s2 This must have been in February as Worhacz was in Florida on va-cation at that time in 1977.3a Despite the length of this case, and the size of the record, there arestill unanswered questions. One of these is wby Poulos, who was presentat several of these early incidents, and was the central figure in this peti-tion, seems to drop out of sight completely. Worhacz' records show thathe shaped regularly down to July 12, 1977, and worked occasionally, buthe is not mentioned as a participant in any activities after the petitrion waswithdrawn, and was not called upon to testify in this proceeding.4 Described in the record as Patnostro.Jr The record does not reveal what other supervisory personnel orequipment operators were assigned to Mascali from Willets Point. Thiscase concerns only the drivers.36 Known as Bo or Beau and sometimes as Paul Mascali.that after he had already decided to use Willets Pointdrivers, as well as their supervisory people and equip-ment, McFarland showed up. Worhacz testified that ameeting was held at Willets Point concerning the Mas-cali job between himself, McFarland, and Gerald (orJerald) Tully, one of the owners of Willets Point. Tullyexplained that they would supply materials, foremen, andsuperintendents to the GCP job but he had no responsi-bility for drivers. After this meeting McFarland toldWorhacz that he would see if he could do something(about the drivers) on his own. He then went over toMascali's office.I do not have to resolve these three versions. In fact,all could be more or less correct, but in any eventMcFarland arrived in Charles Mascali's office and theytalked about the use of Willets Point drivers on the GCPjob.Charles Mascali testified that this was a business ar-rangement, pure and simple, which Mascali had workedout ahead of time and presented to McFarland. Thelatter made no rebuttal to the arrangement, and in facthe was happy about it.McFarland, on the other hand, asserted that it was hewho proposed the arrangement to Charles Mascali thatwhen they needed drivers they would go first to WilletsPoint and then to Edenwald for men.Whatever the motivation, or from whence came theimpetus, is not important, although I generally creditMcFarland's testimony in this as well as in other areas.The result was agreed between Charles Mascali andMcFarland, and on this there is no difference in the testi-mony, that Mascali's day superintendent, Paternostro,would call Worhacz at Willets Point first, when driverswere needed, then Edenwald, then Grace, and thenwherever he could get drivers.McFarland considered this arrangement a victory inhis 30 years' war against "gypsy" trucks and, while hedid not consider the arrangement to be in the same cate-gory as a written collective-bargaining agreement, he didconsider it binding on Mascali, and if it was not honoredhe "would have struck him." Charles Mascali consideredit binding as well, as will be shown by his treatment ofKuebler on and after September 2. It may be noted thatthe employees at Willets Point were not notified of thisarrangement in any formal way. However, Christmantestified that he was aware of it in May and Kuebler alsostated he found out that employees were going to Mas-cali in that month.The GCP project got underway in March 1977. Thehiring arrangements for the day shift were in the handsof Joseph Paternostro. His procedure was first to callone Steve Costa at Mascali Construction each afternoonto see how many of Mascali's own employees would beavailable the next day. If Mascali could not fill his needs,Paternostro would then call Worhacz at Willets Point,then Edenwald and Grace. Other employees would thenbe called until enough employees were secured. The firstreferral from Willets Point took place on May 2. FRANK MASCALI CONSTRUCTION2337. CredibilityDuring the course of this discussion of the backgroundto the events alleged in the complaint to constitute unfairlabor practices, I have made certain findings based onthe credibility of witnesses for the General Counsel andthe Respondent Union. In making these findings I havefirst relied on undisputed facts agreed upon between theparties by stipulation or consistent testimony. Second, Ihave relied on documents, records, or letters, wherethose are available, to establish the truth between incon-sistent assertions. Third, when evaluating the testimonyof the three major witnesses, Kuebler, Curd, and Wor-hacz,37I have weighed their assertions against the testi-mony of others, the documentary evidence, and the in-herent probabilities of the particular situation. Fourth, Ihave considered the demeanor of the witnesses, weighingmy impressions and feelings in this regard together withthe logic of the other standards to arrive at my findingsin matters which are disputed.Using these standards, then, I have generally creditedthe testimony of Kuebler and Curd in material areas, andhave not credited the testimony of Worhacz in thoseareas.Worhacz' credibility is flawed in the first, and perhapsmost important, instance by his inconsistent testimony inthe Brudie case concerning the 1-day-a-week shape. Hesaid, while testifying on February 8, 1977, that the I-day-a-week shape was still in effect. Administrative LawJudge Kaplan believed him and found that the -dayshape was in effect and that Brudie was properly re-moved from the seniority list because he had not shapedfor 2 years. I have read the transcript in the Brudie case,an exhibit in this case, and find no reason to disagreewith Administrative Law Judge Kaplan's findings. ButWorhacz testified in this case that the I-day-a-weekshape was terminated on January 27, 1977, and, while hetook a tolerant view of the continuing practice, the prac-tice of telephone calls to alert employees of availablework ceased at that time. In these circumstances Wor-hacz lied either in the Brudie case or in this case. Fur-ther, his testimony as to the telephone shapes, as tele-phone calls, was directly contradicted by Arthur Christ-man, whom I find to be a credible witness. Christmantold of repeated telephone calls from Worhacz whenwork began to pick up in the late spring and summer of1977. This I find and conclude that Worhacz did not tes-tify truthfully about the end of the -day-a-week shape inJanuary 1977.Further, while Worhacz' shape records were carefullymaintained, and relatively free from inadvertent error,reference to his record for August 25, showing that Curddid not shape, is belied by the fact that Curd not onlyshaped, but, while in the shape trailer, stole the shapesheet off the wall.Considering Worhacz' demeanor, his hostile and de-fensive attitude, whether on direct or cross-examination,and his arrogant and openly contemptuous responses37 The term "major" is merely used to indicate the lengthy time thesewitnesses spent on the witness stand, as opposed to "minor" witnesses.some of whose testimony is equally as important. but who spent less timein actually testifyingwhile the General Counsel was attempting to adduce in-formation on the shape system and Kuebler's relation toAllied Used Truck Exchange, tend to convince me thathe would not have responded or acted as he said he didtoward Kuebler and Curd, but rather that their descrip-tions of his arrogance, contempt, and hostility more ac-curately reflect the actual events, given the character ofthe people involved.Curd's testimony also presents difficulties. If he hadnot kept a diary, he might have presented less of a prob-lem, but he did. He kept a diary showing his day-to-dayactivities, but prior to this hearing, he had expunged thebulk of the entries, leaving only cryptic references to ac-tivities or numbers. His stated reason for this, that hefeared reprisal from the Union against people and em-ployers listed is plausible, but his assertions that he couldnot remember what any of the entries were, or stood for,is plainly incredible. Curd showed otherwise that hismemory was not that bad.In addition to this credibility problem, Curd at onepoint simply refused to answer questions posed on cross-examination which concerned his relations with Govern-ment agencies other than the National Labor RelationsBoard. Although he later returned to the witness stand,and did answer the kinds of questions he had refusedpreviously to answer, counsel for the Union moved tostrike all of his testimony. I reserved ruling on thismotion at the hearing.Certainly, if Curd had persisted in his refusal toanswer proper questions, it could have resulted in ren-dering all of his testimony incompetent, and in such cir-cumstances I would have been justified in striking all ofhis testimony.38However, there are two distinguishingfactors here. First, Curd did return to the witness standand did answer all questions put to him, and, second, itdoes not appear to me that the particular questions, con-cerned with Curd's contacts and dealings with repre-sentatives of other governmental agencies, are really rel-evant to the issues in this case. The questioning is tooremote from those issues to be relevant even for the pur-pose of impeaching credibility. Therefore, I deny themotion to strike all of Curd's testimony.I do not feel, however, that this lapse requires that Idisregard those parts of the diary that Curd did testifyabout, nor the remainder of his testimony concerningevents unconnected with the diary. In his direct testimo-ny, and on cross-examination concerning incidents withWorhacz, McFarland, and other union officials, his testi-mony is corroborated by Christman, as noted above, andby McFarland and Robert Sasso with regard to theAugust 31 meeting and its aftermath. I further find thatCurd's demeanor while testifying was open and candid,to the extent that the lies about the diary were tele-graphed by his face, his voice, and his manner. I did notreceive similar messages from his demeanor while testify-:` Wigmore. Evidence, §1391 (3d ed 1940).With respect to the credihil-ily of that testimony, he lied about the contents of hli diarN in the sensethat he testified that the deleted portions concerned only the names ofpersons he did not anl identified for fear of reprisal and other refer-ences t his priv;ate bhusiess I behe se, l i fact, that the diary shosed jobsand income wshich he received during the )car which, for sme reason.he did ot uanlll Ihe Union. or anfwone else, to know, about 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDing about other issues. Thus I find Curd to be a generallytruthful witness, except in the areas noted, and I denythe motion to strike all of his testimony.John Kuebler presented less of a problem. In Kuebler'scase, he told a straightforward story in a manner whichwas simple and candid. While I suspect that he playeddown the closeness of his relation with Allied and thefrequency of his associations with that company, his de-meanor and the corroboration of significant portions ofhis testimony by Charles Mascali, Katsaros, Kudla, andRobert Sasso and by reference to Worhacz' recordscompel me to credit Kuebler's testimony.I will make additional findings on credibility as otherincidents are discussed, but the conflict between the testi-mony of Kuebler and Curd, on the one hand, and Wor-hacz, on the other, is critical to all of the substantiveissues in the case.8. Summary and backgroundThis extensive treatment of the background of thiscase is, I think, necessary for an understanding of theissues, the alleged violation of Section 8(a)(1) and (3) andSection 8(b)(l)(A) and 8(b)(2) of the Act by the Re-spondents. Thus an understanding of the employment sit-uation at Willets Point and the operation of the shapesystem tend to explain the mutual obligations of theCharging Parties, Kuebler and Curd, and the Union; arecounting of the relationships between Kuebler andCurd, FORE, and Worhacz and the Union seems topoint up the conflicts and animosities which influencedthose relationships from the mid-1970's on; and the histo-ry of the Mascali company, the GCP job, and the ar-rangement with the Union set the stage for the laterdealings between Mascali and Kuebler.B. The Alleged 8b)(l)(4) ConductAs has been noted, Willets Point had suffered severefinancial problems resulting in the forced sale or repos-session of much of its rolling stock and a consequent re-duction of its seniority list from a high of about 60-65employees to 15. At the time of the events in this case,the list contained the following names, in the order oftheir seniority:There was testimony that the availability of work islow during the winter months, and then picks up in thespring. While no records for times before April 18, 1977,were introduced in this case, there was no disagreementon the lack of work in cold weather. Indeed, the shapesheets for the period from April 18 until after MemorialDay show that posted work (work called for the nightbefore it was to be performed and posted at 4:30 thatevening on the bulletin board in the shape trailer) for theweeks of April 18, and 25 and May 2 and 9 was availableonly through number 7 on the list, William Alberti. Inthe week of May 16 only six names were posted forMonday, May 16, and Friday, May 20, with an indica-tion that several more were posted for May 17, 18, and19. Similarly in the week of May 23 only 6 names wereposted for May 23, 24, and 25, but 10 names for May 26and 9 for May 27. Beginning on May 31, the average is 9names posted, and beginning in the week of June 20 theposting of 10 or 11 names is fairly consistent through theweek of October 31 which ends the series of records inevidence here.Although there were 6 weeks in this period when IInames were posted for the whole week, and a smallnumber of days when this was so, there was no timethrough the whole period that 12 names were posted.Thus Curd, who was number 12, was never posted in ad-vance to work during this season. It goes without sayingthat none of the names below Curd's, includingKuebler's, was posted.Since at no time during this period were Curd andKuebler posted with a starting time for the next day theywere obligated to shape once a week in order to main-tain their seniority. As both Curd and Kuebler stated, asverified by McFarland, and as I have found, the obliga-tion to shape included the obligation to be in the shapetrailer at or just before 8 a.m., not before and not after.However, the shape sheet does not itself contain anyplace where a man shaping can indicate that he has doneso, and there was no other practice whereby a shapercould punch the timeclock in the shape trailer, or signalthe dispatch office, or in any way establish proof, bymutual understanding between the shaper and those inthe dispatch office, that he was really there on any par-ticular morning. In the case of Willets Point the onlyrecord of who shaped and who did not was kept initiallyon what was referred to in this case as "Paul's copy," aduplicate original of the shape sheet, but which wasmaintained in the dispatch office.43The only thing ashaper could do was to maintain his own records orsome notation of his shaping.Kuebler and Curd both kept such records. A compari-son between Kuebler's records (and his testimony) of thedates he shaped and Paul's copy showing the dates4a The shape information was transcribed by Worhacz onto anothersheet, which he described as, and will be referred to herein as, Worhacz'personal records. This record also recorded the hours each man worked,in order to check on the payroll department, along with other informa-tion on jobs worked and the doings of employees Worhacz is a carefuland meticulous recordkeeper, and his records appear to contain few inad-vertent errors. Whether they contain intentional errors, or misrepresenla-tions f fact, is another question which will be discussed below.1. Robert Worhacz392. Carmine Tufano I3. Alfred Nicolai4. James O'Regan5. Carmine Tufano 114°6. Rodney Mohr417. William Alberti8. Manuel Hernandez9. Frank Fitzpatrick10. Robert Procida11. Arthur Christman12. Charles Curd13. Jerry Konzelmann14. John Poulos15. John KueblerBuster Holmes423e As shop steward he was ex officio the first name on the list.40 The assistant shop steward. His union functions gave him no prefer-ence on the seniority list.41 Mohr is sometimes confused with Richard Moore, the dispatcher forWillets Point until April 1976.l Holmes had no number on the list, but his name appeared there onall the records maintained by Worhacz. FRANK MASCALI CONSTRUCTION235Kuebler shaped follows, listed by month and date for theperiod between April 18 and October 21:Kubler's RecordsApril 18, 25May 2, 9, 16, 23, 31June 6, 7, 13, 20, 27July 5, 12, 18, 25August 1, 8, 15, 22,29, 31September 9, 12, 19,26October 3, 11, 17Paul's CopyApril 18, 25May 2, 9, 16, 23June 6, 7July-NoneAugust-NoneSeptember 12October-NoneThus, these records agree up to June 7 (with the ex-ception of May 31) but are totally inconsistent (with theexception of September 12) from that point untilKuebler's termination by Willets Point in October.Curd also kept records, about which there has alreadybeen some discussion, and the portions of these recordswhich refer to shaping were stipulated by the parties toreflect his testimony if he were asked when he shaped atWillets Point. An analysis of Curd's records and testimo-ny compared to Paul's copy shows the following in theperiod from April 18 to October 21, by month and day:Curd's recordsApril 18, 28May 2, 9, 16, 23, 24,25June 1, 6, 7, 9, 1320, 27July 5, 12, 21, 25, 28August 1, 8, 15, 253129, 31September 7, 8, 1215, 22, 27October 3, 11, 17Paul's copyApril 18, 25, 28May 2, 9, 23June 1, 6, 7, 9July 5August 15, 29September 1, 7, 12, 15, 21,27October 11involvement apparently was merely to pass informationon to Worhacz, who actually prepared the records. Thusit appears, and I conclude, that Willets Point has in factdelegated the power to keep work records and make as-signments of work to the union shop steward on the job.It is then necessary to determine whether, as alleged inthe complaint, Worhacz used this power to discriminateagainst Kuebler and Curd. and to deprive them of workto which they would otherwise have been entitled, orwhether, as the Union maintains, Kuebler and Curd lostwork opportunities because of their failure to shape regu-larly and in a timely fashion.To make this determination I must first decide wheth-er Kuebler and Curd did in fact shape on the dates whentheir testimony or their records indicated that they did.Since there was no mutually understood method bywhich confirmation of a person's shaping could be ascer-tained, verification of that fact from the employer's pointof view depended on personal observation by the dis-patcher or the steward. But Worhacz and Daley bothtestified that they did not check the shape trailer everyday. They would thus be unable to say with certaintywhether or not Kuebler and Curd shaped on any particu-lar day. Further, it is totally illogical that Kuebler andCurd, whose vigor and militancy in pursuit of their con-tractual and seniority rights is amply documented abovein the background to this case, would, all of a sudden inJune 1977, imperil these very rights by discontinuingshaping on a weekly basis. Because of the essentially il-logical conclusion which would result from VWorhacz'records, and in view of my previous findings on credibil-ity as between Kuebler, Curd, and Worhacz, I concludethat Worhacz' records were not accurate in notingwhether Kuebler and Curd shaped, and, rather, were in-tentionally falsified to show that they did not shapewhen in fact I find that they did.The motive for this appears in part in the backgroundof this case outlined above. Worhacz admitted his hostil-ity and dislike of Kuebler ostensibly because of the lat-ter's association with Allied, and his comments to Curdconcerning the latter's connections with FORE have al-ready been noted. Then in May of 1977 Kuebler andCurd, as well as Christman, became aware that junioremployees were being referred to Mascali. Kuebler askedWorhacz about it and was told that Mascali or Custom,or others, had asked for employees by name and therewas %qthing he could do about it.444' I credit Kuebler's version of this incident. but I cannot believe hatWorhacz. with his total command of the assignment process, wouldpermit assignments out of seniority unless it suited him to do so Takenote of McFarland's reaction on August 31 to out-of-seniorily assign-ments discussed below I find that, contrary o Worhac7' testimony. noone was referred to any outside job from the Willets Point list, includingunlisted employees who were shaping Willets Point. wilhout the knowl-edge and approval of Worhacz. His care in keeping records so as orecord everyone's whereabouts, his instructions to Alberti and Hernandezconcerning their employment by Allied, and his remarks o Christmaniconcerning Konzelmannl, and his ability to take care of people on his"team" show the degree to which he controlled the employment processat Willets Point.Again, as in Kuebler's situation, the records agreefairly well up to the first week in June, then show quitedifferent facts, although the disparity is not as great as inKuebler's case.There was testimony, mostly from Worhacz, that therecordkeeping function at Willets Point was a joint obli-gation of the dispatcher and the shop steward. RichardMoore testified that this was so at the time he was thedispatcher at Willets Point and its predecessors from1956 to 1976. He testified, credibly, that he devised theforms used, even for the records which Worhacz de-scribed as his personal records. It seems apparent, how-ever, that following Moore's departure in April 1976,and during the period when Paul Tully was filling in asdispatcher, Worhacz took over the recordkeeping func-tion completely. The records themselves, the shapesheet, Paul's copy, and Worhacz' personal records, aremaintained almost entirely in his hand. In his rare ab-sences, at least for the period covered by this case, therecords were kept by the assistant shop steward, Car-mine Tufano 11. Frank Daley, who was hired as the dis-patcher about July 1977, did testify that he was involvedin the preparation of Paul's copy, but admitted that "forthe most part" Worhacz made up the records. Daley's 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 12, Kuebler and Curd had shaped and weretalking to Worhacz in the shape trailer.45They askedWorhacz why Buster Holmes was going over to Mascalion a truck that he owned,46and about another truckwhich they had heard belonged to Worhacz.47Worhaczreplied: "I will bury you. You keep hanging out withthose rebels, with FORE, you will get yours." Worhaczdenied making this statement but I do not credit hisdenial. Even apart from the background and other cir-cumstances of this case, it is clear, and I find, that thisstatement is a clear threat of reprisal against Kuebler andCurd because they were engaging in protected concertedactivity, and constitutes a violation of Section 8(b)(l)(A)of the Act.Turning back to the question of whether Kuebler andCurd were discriminated against in the spring andsummer of 1977, I have now determined that theyshaped on the days they claimed they did so, and I havefound that an unlawful discriminatory motivation didexist. I have, further, examined the records for each dayKuebler and Curd shaped to determine whether Kueblerand Curd shaped in a timely fashion, that is before thelast shape of the day, and, if they did, whether junioremployees worked on that day. This determination ismade more difficult, first, because I have found theserecords to be less than honest, reflecting what Worhaczwanted to record, rather than showing what had actuallyhappened; and, second, the fact that employees whowere unassigned and then dispatched in the morningwere not generally paid by Willets Point, so that themost complete records, Worhacz' personal records,would not show any hours, and would not necessarilyshow the place to which an employee was dispatched, orwhether he was dispatched at all. Therefore, I have hadto supplement these records with the testimony ofKuebler and Curd as to whom they may have seenworking on particular days during this period.In this connection I have considered only the dayswhen the evidence shows that Kuebler and Curd shaped.My findings and conclusions in respect to those days areas follows:45 Note: Paul's copy shows that neither Kuebler nor Curd shaped onJuly 12, or at any time during that week. The documents referred to asWorhacz' personal records show that Kuebler shaped on July II11 but noton July 12, and that Curd did not shape at all in that week.46 The evidence shows that Holmes, who was junior to Kuebler. waspart owner, together with Paul Tully, of a truck which operated underthe name of "Ker-Pau." This truck worked 180 hours for Mascali during1977. There is no record on the shape sheet of this truck, or of Holmesgoing out on assignment Paul's copy and Worhacz' personal records doshow Holmes shaping and being assigned to it, but there is no record ofhours.47 This truck was later identified as belonging to a company calledTWT, the initials representing the initials of Mrs. Carmine Tufano I, MrsRobert Worhacz, and Mrs. Paul Tully. Worhacz denied that he had anyfinancial interest in it, but did admit that he was an officer of the corpo-ration. There is no record of the TWT truck either on the shape sheet oron Paul's copy. The only references are in Worhacz' personal recordsshowing the TWT truck assigned to Hernandez on the GCP job duringthe weeks of July 18 and August I, weeks, incidentally, when this recordis kept in a handwriting different from that of Worhacz. For the weeksbefore and after these weeks, Hernandez is described as driving a "flattruck." The TWT truck does not appear again in these records until Oc-tober II and 18, when it is shown on Worhacz' personal records as as-signed to Martucci, then on October 25 and 26 to Alfred Nicolai.On April 18 both Kuebler and Curd shaped. There isno indication on that day either from the records or fromtestimony that any junior employees worked on that day.On April 25, Kuebler shaped, and there is again no in-dication that anyone junior to him worked.On April 28, Curd shaped at 8 a.m.,48but the lastshape on that day was 7:30 a.m. John Poulos, who wasjunior to Curd, was referred to Grace. See the discussionon this issue below.Both Kuebler and Curd shaped on May 2. Again thelast shape of the day was 7:30 a.m. However, BusterHolmes drove the Ker-Pau truck that day.49On May 9, the last shape of the day was at 7 a.m.Both Kuebler and Curd shaped.On May 16, they shaped, but the last shape of the daywas 7:30 a.m.On May 23, they shaped, but again, the last shape wasat 7:30 a.m. Curd alone shaped on May 24 and 25, butthe last shape was at 7:30 on those days.On May 31, Kuebler shaped. The last shape was 8a.m., but there is no evidence that anyone junior toKuebler went out on that day.On June 1, Curd shaped, the last shape was at 8o'clock, but there is no evidence of junior men working.Despite the size of the record, and the exhaustive discus-sion of the issues, there are no answers to some questionsraised by the facts. For example, why did Paul Tully,one of the owners of Willets Point, have interests in Ker-Pau, and, through his wife, in TWT, since those twotrucks could be considered competitive with WilletsPoint. On May 2 the records show that only six WilletsPoint trucks were dispatched, along with the Ker-Pautruck. There is no explanation of why Holmes, thelowest man on the seniority list, was dispatched fromWillets Point on the Ker-Pau truck. Even thoughHolmes owned a percentage of the truck, and if he hadwished he could have gone around himself looking forwork, the records show that he was dispatched on thetruck from Willets Point. Carmine Tufano II, whose wifewas a part of the TWT deal, never was assigned to thattruck, so Holmes' case seems to be something of ananomaly. The only logical explanation appears to be theminority hiring problem at Mascali, discussed below, butthis does not relieve the Union from the burden, if theKer-Pau truck were dispatched from Willets Point, of as-signing to it the senior driver who shaped on that day.Holmes would, in any case, be entitled to his share of therental of the truck. Nor would the fact that the driverwould be paid by someone else make any difference,since this was the practice in most outside assignment.On June 6, both men shaped and the last shape was at8 a.m. Paul's copy shows that Konzelmann did notshape, but Worhacz' personal records show that heworked at Edenwald on that day. Kuebler testified thatDennis Nourry,50worked for Coletti, another employer,and Buster Holmes worked for Custom on that day.us Kuebler and Curd testified that they always shaped at 8 a.m.4u The Ker-Pau situation is one of the unsolved mysteries of this case50 Nourry is not on the Willets Point list. Worhacz described him as a"shape bum" who moves around from one location to another lookingfor work. FRANK MASCALI CONSTRUCTION237Kuebler testified further that Nourry was in the shapetrailer, got a telephone call from the office, left, and didnot return. Kuebler later testified that he saw Nourrythat day driving a Coletti truck. Further, Christman testi-fied, credibly, that Worhacz had told him that he, Wor-hacz, had arranged for Konzelmann to work for Eden-wald. In these circumstances, I infer and find that Wor-hacz in fact referred Nourry to Coletti on that day, andhad referred Konzelmann to Edenwald in a positionwhich would otherwise have been available for a moresenior employee. Since Curd had more seniority thanKonzelmann this action discriminated against him,5' andsince Konzelmann did not shape that morning, Kuebler,as the next senior man, would have been entitled to thereferral which was given to Nourry, who had no senior-ity at all. Thus Kuebler, too, was discriminated againston June 6.On June 7, both Kuebler and Curd shaped and the lastshape was at 8 a.m.52Again Konzelmann did not shape,as noted on Paul's copy, but he is shown on Worhacz'personal records as working at Edenwald. There is noevidence that any other junior employee worked thatday. Thus I find that Curd should have been assigned.On June 9, Curd shaped again; in the same fact situa-tion as on June 7, Curd was again the victim of discrimi-nation.On June 13, both Kuebler and Curd shaped. This situa-tion duplicates the situation of June 6 and I find thatboth Curd and Kuebler would have worked that day butfor the discrimination against themOn June 20, Kuebler and Curd shaped. Konzelmannagain worked for Edenwald, Holmes worked for Ker-Pau, and Kenneth DeVincent, another person not on thelist, is shown on Worhacz' personal records as workingfor Custom. Here, again, if seniority had been followed,Kuebler and Curd would have worked.On June 27, Kuebler and Curd shaped. Holmes isshown on Paul's copy as not shaping, but is marked ashaving shaped on Worhacz' personal records. However,he did not drive the Ker-Pau truck that day. That truckis shown as assigned to Konzelmann, with DeVincent as-signed to Custom. I find this to be another instance ofdiscrimination against Kuebler and Curd.On July 5, Kuebler and Curd shaped. However, thelast shape of the day was 7:30 a.m.On July 12 Kuebler and Curd shaped. Worhacz' per-sonal records show that Konzelmann did not shape, butwas still assigned to Edenwald. DeVincent was assignedto the GCP job for Mascali. Thus, Kuebler and Curdwould have worked on that day also.On July 18 Kuebler shaped. Konzelman was still atEdenwald, and Holmes at Ker-Pau, but the records forthat day show that Christman also shaped and did not51 I view Worhacz' action in referring Konzelmann to a job. eventhough that job may have been more or less permanent, as violative ofhis duty to refer by seniority. Curd was senior to Konzelmann, and, inthe absence of discrimination. should have been referred first.s2 Note: The records show that up to the week beginning June thelast shape was at 7 or 7:30 a.m. on most days. On June 6 and thereafterdown through August 26, with the exception of June 17 and July 5. thelast shape was at 8 am. This later starting time seems to be due to thefact that the shape time for employees assigned or sent to the GCP jobwas consistently at 8 am.work. Christman is senior to Kuebler, so I canlnot findthat Kuebler lost the day due to discriminatory assign-ments.On July 21 Curd shaped. Konzelmann was at Eden-wald, DeVincent at Custom, and Holmes at Ker-Pau.Thus Curd would have worked on that day.On July 25, Kuebler and Curd shaped. On this day thenumber 9 driver, Frank Fitzpatrick, was on vacation andthe shape sheet showed all the drivers senior to Curdposted for that morning. Kuebler and Curd were awarethat some rearranging of trucks had taken place, al-though they were mistaken about the details. They ap-proached Worhacz about the assignments to Mascali, andWorhacz, as he had in May, told them he had nothing todo with those assignments since it was Mascali's job.However, Worhacz' personal records show that Konzel-mann was still at Edenwald, DeVincent at Custom,Holmes on the Ker-Pau truck, and Joseph Martucci,53who had begun shaping Willets Point sometime in themiddle of June, was assiged to Mascali. Under the se-niority rules and the practice of the shape system, bothKuebler and Curd should have worked on the day.On August 1, Kuebler and Curd shaped. Konzelmannwas at Edenwald, DeVincent at Custom, Holmes at Ker-Pau, and Martucci at Mascali. Both Kuebler and Curdshould have worked on August 1.On August 8, Kuebler and Curd shaped. Konzelmannwas at Edenwald, Holmes at Ker-Pau, and Martucci atScalamandre, another employer. DeVincent is shown asshaping but he did not work. Kuebler and Curd shouldhave worked.On August 15 Kuebler and Curd shaped. Christmanalso shaped and did not work on that day. However, therecords show that Konzelmann was at Edenwald,Holmes at Ker-Pau, and DeVincent at Custom on anight job. Thus, by operation of the seniority system,Christman, Kuebler, and Curd all should have workedon August 15.On August 22 Kuebler shaped. The records show thatthe GCP job was rained out on that day so that Albertiand Hernandez, the two employees regularly assigned toMascali, and Robert Procida, number 10 on the list, didnot work. The records also show that Konzelmann,Holmes, DeVincent, and Martucci did not work on thatday. In the circumstances, I cannot find that Kueblerwould have worked on August 22.On August 25 Curd shaped. Konzelmann did notshape and did not work, but DeVincent was at Customand Martucci at Mascali. I find that Curd should haveworked on that day.On August 29 and 31 Kuebler and Curd shaped. Theincidents which occurred on these days will be describedbelow.On September 7 and 8 Curd shaped, but the recordsshow that no one junior to him worked on either ofthose days. I cannot find that Curd would have workedon these days.sg Also referred to is the record as Matucci. Martocci, or Matocci. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 9 Kuebler shaped, but again no juniormen worked on that day so that there is no evidence thathe should have been assigned.On September 12 both Kuebler and Curd shaped. Thelast shape of the day was 7:30 a.m., but the records showthat no one junior to Curd worked on that day.On September 15 Curd shaped; the last shape of theday was at 8 a.m., but no junior employees worked.On September 19, Kuebler shaped. The last shape wasat 7:30 a.m., and Martucci was assigned to Scalamandre.On September 22 and 27 Curd shaped. The last shapeof each day was at 8 a.m., but no junior employeesworked.On September 26, Kuebler shaped, the last shape ofthe day was at 8 a.m., but no junior employees worked.On October 3, both men shaped, the last shape of theday was at 8 a.m., but no junior employees worked.On October 11, both Kuebler and Curd shaped, butthe last shape of the day was at 7:30 a.m. Martucci wasassigned to a Willets Point truck.On October 17 both shaped. Again, the last shape ofthe day was at 7:30 a.m. Worhacz' personal recordsshow that Martucci shaped, but did not work. However.Paul's copy shows that he was assigned on a WilletsPoint job.On October 21 Willets Point sent letters to Kuebler,Curd, Konzelmann, Holmes, and Poulos, informing themthat they were discharged for refusing to shape on adaily basis.Leaving aside for the moment the matter of the dis-charges, I have found a pattern and practice of discrimi-nation going back at least to June 6 where junior em-ployees were referred by Worhacz in a manner contraryto the usages of the shape system and the practice underthe Willets Point seniority list. The complaint in thiscase, however, alleges that the Union violated the lawonly on and after July 25. Therefore my findings andconclusions as to violations of Section 8(b)(1)(A) and (2)of the Act will run from that date and I find, according-ly, that the Union violated those sections by failing torefer both Kuebler and Curd on July 25 and August 1, 8,and 15. The Union further violated the law by failing torefer Curd on August 25 and by failing to refer Kuebleron August 22.There remain to be considered two sets of circum-stances, the first of which involves those days whenKuebler or Curd, or both, shaped at 8 a.m. and the lastshape of the day was prior to that time, as on September19 and October I1, and the second set of circumstancesconcerns those days between July 25 and October 21when neither Kuebler nor Curd shaped and junior em-ployees worked.Both of these situations can be considered together as,in my opinion, they are variations on the same theme. Ihave found that the operation of the shape system re-quired that employees must shape, before the last shapeof the day, in order to be eligible for referral. Kueblerand Curd had both worked in this industry and underthe shape system for many years, so there is no questionthat they were aware of the system's fundamental re-quirements. However, they were misled, as I have found,by Worhacz' insistence on November 16, 1976, that hehad to call Konzelmann on that morning in order toclear the seniority question and allow Kuebler to work.They were misled further when, in May and in July1977, Worhacz insisted that he had nothing to do withthe referrals of employees to Mascali when in fact hehad total and absolute control over such referrals. Fur-ther, there is no credible evidence that Worhacz ever ad-vised Kuebler and Curd to shape earlier, or more often,because of work opportunities.54There is no evidence atall that Worhacz advised them of increasing work oppor-tunities in the summer of 1977.55This failure to adviseKuebler and Curd is a logical result of Worhacz' ex-pressed hostility toward their complaints, their griev-ances, and their association with the dissidents in FORE.It flows naturally from this that Kuebler and Curd werenot referred when they did shape according to the rulesand junior men were referred. Likewise it is apparentthat they did not shape earlier, or more frequently, notonly because they were not advised to do so, but werepositively discouraged from doing so because of Wor-hacz' verbal deception and the lack of information on theshape sheets concerning the use of nonlist employees.Finally, it follows from all this, and I conclude, thatthey would not have been referred by Worhacz nomatter how early or often they shaped. Shaping in thesecircumstances would have been entirely futile on theirpart.Accordingly, I cannot find that, in this case, and onthese facts, Kuebler and Curd were obliged to shapeevery day, or prior to the last shape of the day, on anyday between July 25 and October 21 when men junior tothem on the Willets Point seniority list were assigned towork as shown on Paul's copy of the shape records, oron Worhacz' personal records.In view of these findings and conclusions, I find thatthe Union, by refusing to refer Kuebler and Curd towork in the period from July 25 to October 21, 1977,violated Section 8(b)(1)(A) and (2) of the Act. LocalUnion 675, International Brotherhood of Electrical Work-ers, AFL-CIO (S & M Electric Co.), 223 NLRB 1499(1976); United Industrial Workers of North America of theSeafarers International Union of North America, AFL-CIO(Sea-Land Service Inc.), 207 NLRB 958 (1973).C. The August 29 IncidentIt is clear that Kuebler and Curd were suspiciousthrough the spring and summer of 1977 that somethingwas going on at Willets Point. They were aware that theKer-Pau and TWT trucks were being used. They ob-served employees junior to then driving trucks belongingto other employers such as Custom, Coletti, andMelita.56They were aware, also, that two Willets Pointdrivers, Alberti and Hernandez, were more or less per-s i do not believe Worhacz' statement that he told Kuebler and Curdmany times" to report earlier when they shapedas Kuebler and Curd testified that they saw junior men workingduring this period, but they were put ff by Worhacz' dissembling ex-cuses. In this, they may have been naive, but not negligent.or Two trucks belonging to Melita were garaged at Willets Point, andWillets Point drivers were sometimes assigned to them according toWorhacz' personal records. During the summer of 1977, these truckswere moved and were no longer used. FRANK MASCALI CONSTRUCTION239manently assigned to Mascali throughout this period.While they may indeed have been naive, they were putoff the track and misied by Worhacz until the morningof August 29.On the morning of August 29 Kuebler was sitting inhis car on the street which borders the adjoining proper-ties of Willets Point and Allied. He had arrived early andwas reading his newspaper when he observed Worhaczdriving in to Willets Point about 7:20 a.m. Next he sawMartucci driving out of the Willets Point yard at 7:28a.m. driving a Willets Point truck. Curd arrived about7:40 or 7:45 and the two of them went into the shapetrailer. There they observed the fact that men wereposted for 8 a.m. They then left and went to the WilletsPoint jobsite where they observed Martucci working.Curd spoke to him about his assignment and Martucci re-plied that he did not make the rules.At this point, Curd contacted Business Agent MikeCarbone.57Carbone agreed to come down to discussCurd's grievance on August 31. Because of his lack offamiliarity with the industry, Carbone asked McFarland,who was at home recuperating from an operation, to joinhim. McFarland agreed.Meanwhile, on August 30, Worhacz heard of somework, possibly 2 weeks, with an employer namedDelman. He called Curd's home three times on that eve-ning in order to offer him the opportunity to work. Curdwas not home and did not return the calls.On the morning of August 31, Curd arrived about 7a.m. Worhacz came out of the office to where Curd wassitting in his car and asked why he had not returned thetelephone calls the night before. Curd replied that he hadcome home too late and, besides, he wanted to presenthis grievance to the business agent. Worhacz then saidthat Curd would rather fight him for a day's pay thanwork for 2 weeks. Curd asked Worhacz for the addressand said he would go to the job the next day. He alsoasked Worhacz why he had not called him all summer.Worhacz replied to this by saying that Curd wouldnever get any work from him, that he would hurt him inhis pocket. He began screaming at Curd, saying hewould "bury" him, and that he was working,58 and thatCurd would never work.Carbone and McFarland arrived at 8:05 a.m. onAugust 31. McFarland had recently undergone surgeryon his legs and was unable to get out of the car, so thediscussions took place beside the car. Curd had askedKuebler and Lawrence Kudla, the recording secretary ofFORE, to join him.Curd presented his grievance to the business agent, al-leging that he had shaped on time for the 8 o'clock shapeposted on the shape sheet; that Martucci had been sent57 Worhacz testified that Curd called him on August 29 and com-plained about Martucci's assignment. He was not satisfied with Worhacz'explanation and accused the steward of being unfair and not giving Curdthe work that he should Curd denied this, but I do not find it necessaryto resolse this conflict although Worhacz' story seems more logical inthe circumstances. Carbone was a new business agent and at that timewas relatively unfamiliar with the asphalt industry since his experiencehad been exclusively in the soft-drink industry5s Worhacz' description of his own duties is somewhat hazy but hispersonal records show that he worked generally 10 hours or more eachday during the period from April to October.out at 7:25 on a truck; and that the truck should havebeen held until 8 and assigned to Curd by seniority.Worhacz. however, maintained that the last shape of thatday was at 7:30. He went in and got the shape sheetfrom the shape trailer, but McFarland declined to look atit. Instead, he accepted Worhacz' explanation and toldCurd that since he was late for the last shape of the dayhe was not entitled to the day's pay and his grievancewas denied.Curd then raised a question about the assignment ofAlberti and Hernandez on a permanent basis to the GCPjob for Mascali. He maintained that they were not shap-ing at Willets Point; that they had thereby forfeited theirseniority; and that they should be removed from the Wil-lets Point seniority list. McFarland declined to do this,but did instruct Worhacz to order Alberti and Hernan-dez to shape in accordance with their place on the Wil-lets Point list.Kuebler then raised another matter. He claimed hewas being blacklisted by Custom because Barkley, theowner of Custom, had referred to him as a troublemaker.Carbone suggested that they go over and confront Bark-ley, but McFarland told Kuebler that, if Barkley werediscriminating against him, Kuebler should "go toAmerican Civil Liberties." Kuebler then left.Curd was not satisfied with the adverse decision on hisgrievance and appealed the matter to the executive boardof Local 282. The board met on December I to considerthis appeal.59At the December 1 meeting, Kuebler and Curd wereaccompanied by Kudla and Katsaros. The board mem-bers present were Secretary-Treasurer Sasso, Argento,Baggia, Bai, Carbone, and McFarland. Sasso, who pre-sided, opened the meeting by announcing that the boardwould not consider any matters which were before theNational Labor Relations Board.60Thereupon Worhaczasked that Kuebler be excluded from the meeting be-cause he had filed charges with the National Labor Rela-tions Board. This Sasso declined to do and the meetingcontinued.Curd presented his grievance, but on the basis of theshape sheet produced by Worhacz showing that the lastshape of the day was 7:30 a.m., the grievance wasdenied. The executive board disregarded statements byKuebler and Curd that this shape sheet had been altered,and that they had seen a shape sheet in the shape traileron the morning of August 2961 showing an 8 o'clockstart. There was some additional discussion about Albertis9 There had been a meeting scheduled for October 20 on this matter.but Curd did not get the opportunity to appear. There is considerable tes-timony on this meeting. but I can discern no evidence that the failure tohear Curd's grievance on that date was due to any culpable action orlack of action by the executive board60 By this time Kuebler and Curd had filed a number of chargesagainst Local 282 and both had filed charges against Willets Point be-cause of their discharges All of these cases except the charges in the n-stant consolidated complaint were withdrawn or dismissed, but several,including the instant charges. ere still pending on December 161 Curd had taken a photograph of the shape sheet on September .and offered this to the hoard, but the board refused to examine it In anyevenl, a comparison of the photograph with the shape sheet submitted inevidence in this case shows that they are exactly the same, through Sep-lember IFRANK MASCAL CONSTRUCTION 239 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Hernandez and the Mascali arrangement, but themeeting ended without a resolution on Curd's grievancewhich was satisfactory to him.It is evident that the key to this incident is in whateveractions were taken by Worhacz on the morning ofAugust 29.As background, it may be noted that, from May 23until August 29, William Alberti was posted for the GCPjob at 8 a.m. and Manuel Hernandez was posted for thesame time on the same job from June 13 to August 29.On those days when Christman or some other driver wasposted for Mascali up to August 29 the time was invari-ably 8 a.m. Worhacz testified that Mascali's job superin-tendent, Paternostro, frequently changed the startingtime for those employees assigned to the GCP job, butthere is no indication in the records that this 8 a.m.schedule varied during the summer. After August 31,when McFarland ordered Alberti and Hernandez off theMascali job and back to Willets Point, the records con-tinue to show an 8 o'clock posting for the GCP job untilSeptember 12, when the time moved back to 7:30 for aweek. Thenceforward the starting time varied between7:30 and 8 a.m.62Worhacz testified that the shape sheet and its dupli-cate, Paul's copy, were made out around 4 p.m. onAugust 26 for Monday, August 29, showing Alberti,Hernandez, and Christman posted for 8 a.m. at Mascali'sjob. He then stated that Paternostro called about 4:30 onAugust 26 and changed the starting time to 7:30. Wor-hacz went out and changed the times on the shapesheet,63but neglected to do so on Paul's copy, which isretained in the dispatch office. Thus Paul's copy forAugust 29, which is in evidence, shows a starting time of8 o'clock for the three drivers assigned to the GCP job.Worhacz explained this inconsistency by claiming a merelapse of memory. However, Worhacz' personal recordswhich, as described by Richard Moore, are preparedfrom the shape sheets which are made up at the begin-ning of the day, and the hours worked, which are takenfrom the employees' timecards at the end of the day,show that Alberti, Hernandez, and Christman worked atGCP from 8 a.m. to 4:30 p.m. on August 29.Now it is true that Alberti and Hernandez were notpaid by Willets Point during this time. They did notreturn to the Willets Point payroll until after McFar-land's order to bring them back on August 31. They didnot reappear on Willets Point's payroll until September4. To show the hours worked, and to attempt to recon-cile this inconsistency in Worhacz' story and his records,62 A 7:30 or earlier posting would require the payment of overtime.See discussion of the shape system above. There is no indication in therecord of why this was done, but the reason is not material to the issueshere. Worhacz testified that both Alberti and Hernandez agreed to giveup the overtime work to which their seniority would have entitled them.for the benefits of steady assignments to Mascali, thus indicating that theMascali job was strictly an 8 hour job and Worhacz was aware of thatfact.63 This was a simple task as the shape sheet is written in pencil and hewould merely have to erase one time and write in another. However, theoriginal shape sheet for that date is in evidence, and while it shows clear-ly an erasure opposite the name of Carmine Tufano I. who called in sickthat morning, and in the "location" column opposite Christman's name, itshows absolutely no sign of an erasure, or rewriting of times, opposite thenames of Alberti. Hernandez, and Christman.the Union called Mascali's timekeeper on the GCP job,Al King, to try to ascertain through Mascali's time rec-ords what hours the three Willets Point employeesworked at the GCP job on August 29. King testified,credibly, that the records showed that Hernandez andChristman had worked 8-1/2 hours on August 29. Butonly in Hernandez' case had his foreman put down thehours, 7:30 to 4:30. In Christman's case the records didnot reveal whether he started at 7:30 and worked until4:30 for his 8-1/2 hours total, or whether he started at 8a.m. and worked until 5 p.m., or worked through hislunch hour, thereby picking up the half hour of over-time. However, even assuming that Christman had a 7:30start, there is still Alberti's case to consider. In his situa-tion every record, except for the shape sheet, agrees thathe worked 8 hours, from 8 a.m. to 4:30 p.m. on that day.The weight of this evidence-taking Alberti's situa-tion; the testimony of Kuebler and Curd that they saw ashape sheet in the shape trailer on August 29 with 8o'clock starts posted; the fact that both Paul's copy andWorhacz' personal records show 8 o'clock starts; and thefact that the shape sheet itself, the physical document-shows that no erasures or changes were made in thestarting times for Alberti, Hernandez, and Christman forAugust 29, and convinces me that Worhacz lied aboutchanging the starting times; and that while there mayhave been changes in the starting times of Hernandezand Christman, there was none in Alberti's starting time.It follows then that Worhacz, sometime after the shapein the morning, took down the shape sheet and wrote anew one showing 7:30 starts for all three employees.64By August 31 the new document was available forMcFarland's inspection, and was used at the executiveboard hearing on December 1,65then introduced intothe record in this case. By September 1, when Curd tooka picture of it, the substituted sheet had 3 more days ofentries on it.In these circumstances I view Worhacz' calls to Curdon the evening August 30 with an offer of work to bemerely a ploy, to get Curd off the premises when thebusiness agents arrived, even though he had covered histracks with the substitute shape sheet. His suggestion toCurd on the morning of August 31 that he, Worhacz,could just as well present the grievance to the businessagents must be based on his assumption that Curd waseven more naive than I have found him to be.Thus I find an additional violation of Section8(b)(1)(A) in Worhacz' threats to Curd on the morningof August 31, and a further violation of Section8(b)(1)(A) and (2) in the assignment of Martucci out ofseniority, and the falsification of the shape records toinsure the denial of Curd's grievance after he became64 As noted above, this would have been a very simple matter. SinceAugust 29 was the first day of the week all Worhacz would have to dowould be to recopy the original sheet and repost it in the shape trailer65 The December I hearing seemed to me to be openly and fairly runby Sasso. All parties were given the opportunity to speak and to presenttheir positions, but based upon what I have found to be manufacturedand fraudulent evidence, the executive board had very little choice. Thisdoes not. of course. mean that the Union can escape the consequences ofsuch actions by its agent, Worhacz. FRANK MASCALI CONSTRUCTION241aware of and threatened to expose Worhacz' duplicity tothe Union's business agents.D. The Discharges of Kuebler and CurdOn October 21, Willets Point, by Paul Tully, superin-tendent, maintenance division, addressed letters toKuebler and Curd (also to Poulos, Konzelmann, andHolmes) pointing out that "A review of the Companyrecords" showed that they had been consistently absentand stating further that "These absences were caused inlarge measure by your failure to physically shape yourjob each day." They were notified that they were dis-charged as of that date.Worhacz testified that Tully's interest in the shape rec-ords was prompted by the incidents of August 29 and 31,and that, following the meeting between the businessagents and the employees, Tully became upset and beganchecking through the shape records. As I have alreadyfound, the only shape records which existed were thosewhich had been prepared by Worhacz himself. I havefound, further, that these records intentionally misstatedthe number and frequency of shapes by Kuebler andCurd, in part to deny them referrals to work, but anotherreason may have been just this eventuality. I have alsofound that, despite anything McFarland may have saidabout shaping once a week, Worhacz continued the prac-tice, concealing the practice, by his own admission, bothfrom McFarland and the Company. When Tully wentthrough the records he could reach only one conclusion,that these men were not shaping, but such conclusionwas based on a calculated and deliberate fraud.Worhacz testified that he had a conversation withTully before the discharges when the latter told him thatthe men were not shaping even though there was workavailable. Worhacz replied that he had no argument forthat, and the discharge letters were sent.Following their discharges Kuebler and Curd filedcharges with the National Labor Relations Board againstWillets Point, Kuebler on October 27 and Curd on No-vember 11 (Cases 29-CA-6011 and 6011-2). Followinginvestigation the charges were dismissed by the RegionalDirector for Region 29 because,...the evidence tends to show that your dischargewas based upon the Employer's reliance on shaperecords maintained by the Union that indicated youhave failed to physically shape for a sustainedperiod of time.Inasmuch as there was insufficient evidence to es-tablish that the Employer had reason to doubt thevalidity of the shape records submitted to it by theUnion, I am refusing to issue a complaint againstthe Employer.The dismissal letters were dated December 30, 1977,the same day that the complaint issued in this case.Kuebler received his copy of the discharge letter onSaturday, October 22. On Monday October 24 he wentto Willets Point and spoke to Worhacz about it. Wor-hacz said he had not yet received the letter but he wouldget back to Kuebler. He did not, so on October 26Kuebler called Business Agent Carbone.66Carbone toldhim that the shape records indicated that he had notbeen shaping, but he would look into it. On October 27Kuebler filed his charge with the Board. Later, nothaving heard from Carbone, Kuebler called him again.Carbone told him that, since he had taken the case to theBoard, to let it handle it.Curd apparently did not contact Worhacz about hisdischarge, but did call Carbone, with substantially thesame results Kuebler had obtained. Curd, however, saidthat he had his own records, to which Carbone repliedthat he had not known that. As the result of these con-versations Curd arranged to bring his records down tothe Union's offices on November 10.Kuebler and Curd met with Carbone at the Union's of-fices on November 10.67 Carbone at first asked them towait for McFarland, then when he arrived suggested thatthey all go to Sasso's office. When they got there theyfound Sasso, together with Union Officials Gesualdi andDee.Sasso testified that he told Kuebler and Curd that theUnion would not get involved in this matter since therewere charges before the Board. He told them that thiswas his final word, on advice of counsel,68and that thiswas a longstanding procedure. He added that Carbonehad gone down to Willets Point and had checked theemployer's records and the shop steward's records. As aresult, there was no basis for arbitration. They refused tolook at Curd's records and the meeting concluded.On the basis of the facts I have previously found, theI-day-a-week shape was still in effect in October;Kuebler and Curd had satisfied their obligations to shapeonce a week through October 21; the employer, WilletsPoint, had delegated total responsibility for the mainte-nance of shape records to the Union's shop steward; andthose records, through deliberate falsification and manip-ulation, showed that Kuebler and Curd had not shaped.Thus I find and conclude that the discharges of Kuehlerand Curd were caused by the Union as a further manifes-tation of the discriminatory scheme devised and imple-mented by Worhacz in retaliation to the protected con-certed activity of Kuebler and Curd in violation of Sec-tion 8(b)(l)(A) and (2) of the Act. Miranda Fuel Compa-ny, Inc., 140 NLRB 181 (1962).In addition, the Union violated Section 8(b)(l)(A) byWorhacz' threats to Curd on the morning of August 31that he would "bury" Curd and that Curd would neverwork.Further, the Union violated Section 8(b)(1)(A) by itsadmitted refusal to process the grievances of Kueblerand Curd from October 24 on because they had filedcharges with the National Labor Relations Board.N.L.R.B. v. Industrial Union of Marine and ShipbuildingWorkers of America and its Local 22 [United States LineCompany], 391 U.S. 418 (1968).66 The cllective-bargaining agreements in his industr, call for arhi-Iration of any discharge within 2 days of its xcurrenceI was in preparation for this meeting that Curd had scratched outlarge portiotns of his diary See the discussion of that diary. above" Not the same counsel who represented the Union in this proceedingaware of and threatened to expose Worhacz' duplicity to 242DECISIONS OF NATI()NAL LABOR RELATI()NS BOARDE. Kuebler and MascaliThe specifications for the Grand Central Parkwayproject required bidders to certify that they had adoptedcertain minimum goals and timetables designed to in-crease minority manpower utilization, and affirmativeaction programs directed to that end. "Minorities" aredefined in the specification as "Negroes, Spanish Sur-named Americans, Orientals and American Indians."Specific percentages for such minority employment arelisted in the specifications. Mascali, as the successfulbidder on this project, had been experiencing difficultiesin meeting these quotas.69As one result of these problems, Robert Agnew, thenight superintendent of the GCP job, who was black,7t1spoke to Frank Daves, a black owner-operator of a truckemployed on the job at night, in mid-August, askingDaves if he knew of a minority driver to fill in for acouple of days. He also mentioned to Daves that the jobmight last 5 or 6 months. Daves replied that he had afriend who needed work.The matter rested there until the afternoon of Septem-ber 1. At that time Agnew had a conversation withJoseph Paternostro, the day superintendent, in which Pa-ternostro said that he needed a driver.7i Agnew recalledhis prior talk with Daves, and said to Paternostro that hemight be able to get someone for him. Agnew thencalled Daves. Daves apparently checked with his friend,found he was already working, then called Ed Savera,72the shop steward at a company called HendricksonBrothers. Savera had no minority driver available, but itso happened that Curd and Kuebler had been shaping offand on at Hendrickson Brothers that summer, and occa-sionally working. Savera thus gave Daves their namesand telephone numbers. Daves called Curd, who was notat home, then called Kuebler, who was home and whoexpressed an interest in working. Daves called Agnewand gave him Kuebler's name and number. Agnew thencalled Kuebler and arranged for him to report to theGCP job on the morning of September 2. Agnew com-pleted the circle by informing Paternostro that Kueblerwas coming in the next morning.There is some confusion in the testimony as to howlong Kuebler's job was going to last. It is clear from thetestimony of Kuebler and Daves, which I find to becredible, that Daves paraphrased Agnew's remark thatthe job would last 4 or 5 months or that it would lastuntil the end of the season.73s6 A listing of the names of his employees by Charles Mascali shovsthat this requirement would indeed present difficulties.70 Racial identification, while ordinarily irrelevant, is important to anunderstanding of this particular set of facts. In making these findings offact, I rely on the credible testimony (of Agnew, a professional engineer,and Daves. who is also a credible witness" Paternostro had previously called Worhacz, who was unable osupply him with enough drivers. He was thus concerned about coxeringthe work for the next day.7Z Variously spelled Silvera, Silvero, and Silvara in the record, I aminformed in Respondent Union's brief that Savera, who is black, waselected a business agent of Local 282 on December 10, 19787a The job continued until mid-December 1977, when it as shutdown because of the weather, then resumed in the spring of 1978, andwas still in progress in midsummer.Kuebler reported to work at Mascali on September 2and greeted Paternostro as he came in. Paternostro knewKuebler because he had been a superintendent for Wil-lets Point for some years and was only on loan to Mas-cali for the duration of the GCP job. Kuebler filled outthe required forms and went to work.At the end of the day Kuebler came in to the officeand asked about the situation for the next working day,Tuesday, September 6. Paternostro testified that he toldKuebler that he had to check with Steve Costa to seewhether Mascali's own drivers were available, or wheth-er there might be a surplus of Mascali drivers. He saidthat Costa would know. Kuebler, on the other hand, tes-tified that he arrived back in the office about 4:30 p.m.He further testified that he asked Paternostro what timehe should report on Tuesday, and that Paternostro re-plied that he would call him if the starting time wasbefore 8 a.m. If not, Paternostro said, "I'll see you Tues-day."I credit Kuebler's version of this incident, first becauseI found Paternostro to be rather sly and evasive, wishingto avoid trouble from any direction, and, second, becauseof the timing of the conversation. By 4:30 in the after-noon, Paternostro, by his own testimony, would alreadyhave called Costa, and, indeed, would already havecalled Worhacz to arrange for the next workday's driv-ers. Thus Paternostro's alleged statement to Kuebler thathe had to call Costa is obviously untrue. He also testifiedthat he spoke to Worhacz on September 2, at one pointin his testimony saying that he told Worhacz thatKuebler was on the job, at another point saying thatWorhacz had remarked to him that Kuebler was on theGCP job. Worhacz testified that Paternostro mentionedon September 2 that Kuebler was on the job. Worhaczfurther said that he told Paternostro that Kuebler wouldhave been at Mascali anyway if he had shaped at WilletsPoint and, further, that he had enough drivers to sendPaternostro on Tuesday, and that Kuebler would shapein his regular position on the Willets Point list on Tues-day.I find that this conversation took place, probablypretty much as described by Worhacz, although logicallyI could infer that Wohacz' end of the conversation wasmore forceful and positive with respect to Kuebler's obli-gations to Willets Point. But, from my observations ofPaternostro, this gentle admonition would have been suf-ficient to remind Paternostro that he was obliged toobtain employees through MWorhacz at Willets Point, andnot through the individual initiative of Kuebler oranyone else. I cannot speculate as to why Paternostrodid not inform Kuebler of the hiring arrangement Mas-cali had with the Union, or the results of his telephonecall with Worhacz on that Friday afternoon. The onlyreason which has any logic is that Paternostro may havethought that Worhacz would speak to Kuebler at theshape on the morning of September 6, and Paternostrocould avoid a troublesome confrontation.On the morning of September 6, however, Kuebler ap-peared at the GCP job office. Both Kuebler and Pater-nostro agree that the latter said that he could not putKuebler to work because he had to obtain his drivers FRANK MASCALI CONSTRUCTION243from Worhacz at Willets Point. When Kuebler protested,Paternostro said there was nothing he could do.On September 7 Kuebler spoke to McFarland on thetelephone and told him what had happened. McFarlandreplied that he had made the arrangement whereby, ifMascali needed men, they would get them from WilletsPoint. On that same day Kuebler went to see CharlesMascali who then called Worhacz at Willets Point andwas informed that Kuebler was on their list, and that hewas lower in seniority than the people who had beensent to the GCP job.74Worhacz must have mentionedsomething to Charles Mascali about Kuebler jeopardizinghis seniority at Willets Point by shaping and working atthe GCP job, because this was mentioned by CharlesMascali to Kuebler at one of their later meetings. Theydid have several more meetings but those meetings pro-duced no results satisfactory to Kuebler and produced nochange in the situation.On September 12 Kuebler met Daves and told himwhat had happened to him at Mascali. Daves said hewould see Agnew and find out. A few days later Davesmet Kuebler and told him that Agnew had said Kueblerwas a troublemaker and they had to get rid of him.Agnew agreed that he had talked to Daves aboutKuebler, but asserted that he told Daves that Kueblerwas going to put in a claim against Mascali and that he,Agnew, was not looking for any trouble because of theclaim. He said that he had done someone a favor and itwas now causing him trouble. I credit Agnew and findthat, in all probability, either Daves or Kuebler got theremarks mixed up in the transmission.There is really no indication that Kuebler was dis-charged by Mascali because he was considered a trouble-maker or agitator. Rather, the record shows that he washired on September 2 at the end of a curious and highlyfortuitous chain of events which led up to his employ-ment. All of these oddly assorted circumstances wouldnot have coalesced in the hiring of Kuebler if it were notfor the fact that the arrangement between Mascali andWorhacz broke down on September I and Worhacz wasnot able to promise Mascali the man it needed for thenext day.There is another circumstance, however, which alsomay have influenced Mascali in the hiring of Kuebler.This is the fact that both Charles Mascali and Paternos-tro were concerned about the unfamiliarity of some ofthe drivers supplied by Worhacz with the geography ofthe GCP project. The job was some eleven miles fromone end to the other. Paternostro had complained toWorhacz about sending over people who were unfamil-iar with the job, pointing out to him that in those casesMascali had to assign a laborer to act as a guide to thedriver until he learned the various locations on the job.The General Counsel asserts that the removal of Albertiand Hernandez from Mascali by McFarland on August31 made this problem more acute. He may be right, but Ifeel that Mascali's unhappiness with unfamiliar employ-ees existed before the removal of Alberti and Hernandez,and their removal, particularly the removal of Spanish-74 I base this finding on the undenied and credible testimony ofCharles Mascali.surnamed Hernandez, undoubtedly prompted Mascali tolook for a minority employee on a permanent basis tohelp it with its minority quota problem, as well as thejob familiarity issue. Mascali would encounter no prob-lems with the Union under the arrangement with McFar-land because it was understood that Mascali's own em-ployees took precedence on the GCP job, and then thearrangement would go into effect.In view of these facts, and from the conversation be-tween Agnew and Daves in mid-August, and betweenPaternostro and Agnew on September 1, I find that itwas Mascali's intention to hire a permanent minority em-ployee for the length of time needed to complete theGCP project. Although he was unable to locate a minor-ity, Agnew went ahead anyway and hired Kuebler onthe evening of September 1. Paternostro acquiesced inthis on that same evening, even though he apparentlywas under the impression that the person being hiredwas not the same Kuebler he had known in his years atWillets Point. This last misunderstanding was, of course,removed when Kuebler walked in the next morning, butPaternostro raised no questions with him at that time. Heraised no questions in the evening either but, by thattime, as I have found, Paternostro had been made awareof Worhacz' views on where Kuebler was going to beon Tuesday morning. Paternostro was then in the posi-tion of having an employee who was also on the WilletsPoint list. At that point he could be accused by theUnion of violating the arrangement Mascali had madewith it. If Kuebler had been a member of a minoritygroup, or if he had been anyone else but an employee onthe Willets Point list, there is no question but that hewould have continued to work.There is no evidence that Paternostro consulted withanyone else after his conversation with Worhacz, but Iinfer and find that sometime after that conversation hedetermined to terminate Kuebler.The arrangement between Mascali and Local 282bears some resemblance to the kind of hiring arrange-ment considered in Local 357, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica [Los Angeles-Seattle Motor Express] v. N.L.R.B.,365 U.S. 667 (1961), or in Miranda Fuel Company, Inc.,supra, but there are significant differences. The arrange-ment was not an exclusive hiring hall. Mascali was freeto hire and place its own employees on the job, and freeto hire owner-operators, and trucks and drivers fromother employers.75 But the arrangement did require that,when Mascali needed flat truck, or 10-wheel dump truckdrivers, it was required to obtain them first from Wor-hacz. I find, then, that the arrangement is not an exclu-sive hiring arrangement since it covers and affects only asmall percentage of Mascali's work on the GCP job, andonly a minor proportion of the work assigned to WilletsPoint employees. The arrangement itself is not unlawfulin these circumstances, and may well have had a benefi-cial effect in providing work for Willets Point employeesand others as asserted by McFarland. The agreement by7 Apparently tractor-trailers and other specialized equipment werenot covered by the arrangement. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDMascali to the arrangement would not then constitute aviolation of Section 8(a)(l) and (2) of the Act.However, the General Counsel maintains that Mascaliknew, or should have known, of the discriminationagainst Kuebler and Curd76which was taking place atWillets Point. There is no evidence in this record toshow that Mascali, or any official or supervisor of thecompanies which make up Mascali, ever had actualknowledge of any discriminatory practices at WilletsPoint, until Kuebler was terminated on September 2 andthen mentioned his problems there to Charles Mascalisometime later in September. Even then, a review ofKuebler's testimony shows that he had only a limitedview of the discrimination which I have found to exist atWillets Point during the late spring and summer. Thus Ifind no actual knowledge by Mascali of any discrimina-tory misuse of the arrangement by the Union.Whether Mascali should have known about the dis-crimination is a rather complicated question. The personin charge of implementing the arrangement at Mascaliwas Paternostro, a former longtime employee of WilletsPoint. However, Paternostro was a supervisory employ-ee, in charge of projects, and he testified that he was fa-miliar with individual drivers, but was not aware of theirrelative positions on the seniority list. In addition, a fur-ther review of assignments as shown on the Willets Pointshape records shows that assignments to the GCP job,with the exception of the semipermanent status of Al-berti and Hernandez, were scattered throughout the list,with high seniority and low seniority people assigned toGCP from time to time. This is due to the fact that thefirst obligation of the employees was to their own em-ployer, Willets Point, and the fact of assignment first tosenior employees of the jobs carrying the most overtime,with a right of refusal and consequent reassignment.Thus Paternostro, even if he were familiar with the Wil-lets Point seniority list, could not detect any discrimina-tion by the appearance of low-seniority employees at theGCP jobsite. To be sure, he had not seen Kuebler orCurd before September 2, but there is no evidence thathe was aware that they were not assigned to a WilletsPoint job, or some other job, or were not assigned at all.This situation changed with the hiring of Kuebler onSeptember 2. Certainly his conversation with Worhaczon that date should have alerted Paternostro to the factthat something was amiss in the referral system at WilletsPoint. If this incident did not warn Mascali, thenKuebler's conversations with Charles Mascali on Sep-tember 7 and subsequently should have done so. Butthere is no evidence that anyone from Mascali inquiredany further into the operation of the system beyond thesingle telephone call made by Charles Mascali to Wor-hacz. Mascali continued to honor the arrangement, pre-sumably, down to the conclusion of the GCP project. Itherefore find that Mascali should have known, or madeinquiries about, the discriminatory manipulation of thereferral system and the shape system at Willets Point onand after September 2, 1977.76 Curd testified that he had shaped at Mascali during 1977 and wasnot hired. This is not significant since, if Curd did shape Mascali, hewould have been acting outside of the arrangement in question herewhich required shaping at Willets Point.Having pointed out some of the similarities and dis-tinctions between the underlying facts here, and those inMiranda Fuel, supra, I note also that, while Mascali Con-struction is signatory to the same agreements with Local282 as Willets Point, McFarland's uncontradicted testi-mony shows that the separate corporation set up to per-form the GCP contract signed these agreements. Howev-er, the arrangement under discussion here, while it cer-tainly is a collective-bargaining agreement, does notimpose the whole panoply of rights and obligationswhich customarily accompany such a relationship. Thearrangement called for the supply of labor called for ona daily basis in the light of daily needs. The employeeswho were referred to Mascali, while they were underthe direction and control of, and were in some instancespaid directly by, Mascali, yet remained employees ofWillets Point, with their rights and obligations deter-mined by their position on the Willets Point seniority list.With the exception of Alberti and Hernandez, who weremore regularly assigned by their own choice as well asfor Mascali's convenience, the referrals, even when notmade on a discriminatory basis, were not strictly in ac-cordance with seniority.Thus, although Mascali delegated and surrendered thisaspect of its authority over hiring employees to theUnion, and although the Union, as I have found, exer-cised this authority in an egregiously discriminatory fash-ion, I cannot find in these circumstances that Mascalimust be held jointly responsible for the unlawful mannerof the exercise of the Union's delegated authority duringthe period from May until September 1977. I thereforefind that the Union, through its discriminatory adminis-tration of the arrangement with Mascali, which discrimi-nation had a foreseeable effect of encouraging unionmembership,77and has been found to be in retaliationagainst the protected concerted activity of Kuebler andCurd, violated Section 8(b)(l)(A) and (2) of the Act; andthat by continuing to honor the arrangement with theUnion on and after September 2, 1977, Mascali acceptedand condoned the unlawful activities of the Union, there-by violating Section 8(a)(l) and (3) of the Act. MirandaFuel Company, Inc., supra.Further, by effecting the discharge of Kuebler on Sep-tember 2, 1977, for reasons not connected with the legiti-mate operation of its arrangement with Mascali, but infurtherance of its discriminatory pattern of conductagainst him, the Union has further violated Section8(b)(1)(A) and (2) of the Act. By acquiescing in this dis-criminatory act through the abandonment to the Unionof its control over the hiring and retention of its ownemployee, Kuebler, Mascali has further violated Section8(a)(l) and (3) of the Act.F. The Allied ConnectionComing finally to the events which constitute the basisfor that part of the consolidated complaint arising out ofthe charge in Case 29-CB-3235 the facts show thatAllied Used Truck Exchange, Inc., is Willets Point's7? Radio OfficerC Union of the Commercial Telegraphers Union. .4FL [AH. Sleamship Company A'.L.R.B.. 347 US. 17 (1954). FRANK MASCALI CONSTRUCTION245next-door neighbor. Its secretary-treasurer, Harold Horo-witz, testified78that Allied's business is the buying andselling of heavy trucks. It obtains the trucks from anumber of sources in the United States, and resells themeither to other places in this country, or ships them tobuyers overseas. Allied is responsible for the transporta-tion of the trucks it buys and, in the case of sales, thetransportation may be handled by the buyer's own em-ployees, by contract carriers, by Allied's employees,79orby what Horowitz referred to as "itinerant" drivers, allat the option and expense of the buyer. The transporta-tion of the vehicles to their destination is a part of theselling price.Over the years, the people employed at Willets Pointhad observed the movement of trucks into and out of theAllied yard. Accordingly, early in 1976 after five WilletsPoint trucks had been sold in December 1975, Worhaczthought there might be some work opportunities for Wil-lets Point drivers idled by the sale of the trucks. Hethereupon went over to see Horowitz, and asked him ifhe needed drivers. Horowitz expressed some concernover signing a contract with the Union, but Worhacz in-dicated that concessions could be arranged on hours andother matters which might be burdensome for Allied. Hefurnished Horowitz with copies of the union contractsand then left for a vacation in Florida.While Worhacz was away Richard Moore, then thedispatcher at Willets Point, received a call from Horo-witz asking if any drivers were available. Moore passedthis request on to the drivers and, to his knowledge,some went over to Allied.One of the Willets Point drivers who had been con-tacted by Moore and went to Allied was William Al-berti.8°Alberti testified that I day during the summer of1976 he was posted but did not go out. He then wentnext door to Allied and saw a shop foreman named John.He was assigned to drive a truck down to a pier inBrooklyn. After delivering the truck he returned toAllied where he was paid, in cash, with no deductionsfor taxes, social security, health and welfare, or anything,by Horowitz. Later he recalled an assignment to Brew-ster, New York, about 20 miles from New York City,where Allied had bought 20 trucks. He was accompaniedon this trip by Kuebler, Curd, Curd's father, and Kat-saros. This required two or three trips and, again, theywere paid in cash by Horowitz. Alberti made no othertrips with Kuebler or Curd, but did make several tripswith Poulos, and one trip with Poulos and LawrenceKudla.?8 While I do not credit some of Horowitz' testimony, I have creditedand relied on his testimony for general descriptions of Allied's businessand methods of operation.7 Allied's mechanics are represented by the Operating Engineers. Theoffice employees are apparently unrepresented. Both mechanics andoffice employees were described as having participated in driving trucksfor Allied.80 I found Alberti to be the most credible of the witnesses who testi-fied concerning the connection between Allied and the Willets Pointdrivers. He was open and candid, arid his demeanor appeared to be reli-able. Thus I have measured the testimony of others against Alberti'swhere possible, in order to arrive at my findings on this aspect of thecase.When Worhacz returned from vacations8he wentback to see Horowitz, but the latter was unreceptive tothe idea of signing a contract with Local 282. Worhaczthreatened him with "problems," but apparently had nofurther contact with Horowitz or Allied, although hetestified that he was in the Allied yard once or twice toborrow equipment. Worhacz returned to Willets Pointand found out who the drivers were who had been driv-ing for Allied. These were Alberti, Hernandez, Poulos,Kuebler, and Curd. Worhacz then testified that he told"everybody" not to go "over there" (to Allied) becausehe felt by denying Horowitz access to drivers he couldput pressure on him to sign the contract. Both Albertiand Hernandez testified that Worhacz had told them notto go over to Allied any more, but there is no evidence,other than Worhacz' general statement, that he toldKuebler or Curd the same thing. Kenneth DeVincent,who also had worked at Allied and who told Worhaczthat he had, denied that Worhacz had told him not to goto Allied. I find that Kuebler and Curd were not told tostop going to Allied in 1976 and I do not credit Wor-hacz' statement that he had told everyone not to gothere.Kuebler and Curd testified that they knew and werefriendly with some of the employees at Allied and fromtime to time after shaping at Willets Point they stoppedby the Allied property to have coffee with those em-ployees. Whether this familiarity grew out of their work-ing for Allied or whether the social aspect came first isnot clear. Kuebler, whose testimony I found generallyopen, candid, and credible, was distinctly evasive in re-spect to his connections with Allied. He testified that hehad never worked for Allied, nor had he ever drivenequipment on the Allied property, but this is contradict-ed by Alberti, whose testimony I credit, as well as Wor-hacz, Fitzpatrick, and Nicolai, whose testimony I do notcredit. It is illogical to suppose, as Kuebler would haveme, that each time he picked up or delivered a truck forAllied, he left or picked up that truck in the street infront of Allied's yard, rather than on the premises. Then,too, Kuebler's story that, except on one occasion, he waspaid directly by Allied's customers is in conflict with thelogical and credible testimony of Horowitz that he, per-sonally, had to approve all arrangements for itinerantdrivers, and that he personally handled all the financialtransactions between customers and drivers.82Kuebler'sassertion that he drove for customers of Allied five or sixtimes between January 1976 and July I of 1977 is alsodoubtful, although I do not credit the general and sweep-ing statements by Nicolai and Fitzpatrick concerning thenumber of times they saw Kuebler (and Curd) workingin and around Allied. In particular I discredit the testi-mony of Worhacz that Kuebler was at Allied 3 or 4 daysa week during 1976 and 1977, and I discredit Worhacz'personal records which list Kuebler at "Allied" or some-81 Worhacz places this in the winter. Alberti in the summer Alberti isa more reliable witness but the time is not really importants2 Hlorowitz' testimony that he keeps no records of trips by itinerantdrivers, nor of ay moneys paid to them. strains credulity, but if suchdrivers are used as seldom as Horowitz says. the statement that the) arepaid out of "petty cash" may be reasonable 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimes at "Ailled" on many occasions from June to Octo-ber 1977. Even though the originals of those records arenot in evidence, the copies reveal that references toAllied were sometimes interpolated at a different timeand in a different hand than originally made. This at-tempt at overkill shows, first, that Worhacz' allegedanger at Kuebler's working for Allied, at a time whenthe Union was pushing for organization and when theunemployment fund was down from 26 weeks to 4, wasa sham and a fraud; and, second, reveals that Worhacz'real reason for indicting Kuebler (as well as Curd) forhis employment at Allied was in furtherance of hisscheme to punish them for their complaints and their as-sociation with FORE.However, despite this, I think the record shows thatKuebler worked more often than he said. William Al-berti, whose testimony I do credit, stated that he hadseen Kuebler driving trucks in or out of Allied five orsix times in 1976 and three or four times in 1977. Alberti,of course, was working through most of this time but hetestified that he came back to Willets Point three or fourtimes a day to pick up equipment. Thus, his ability to ob-serve Kuebler at Allied was fairly good. I can reallymake no inference based on these facts, except to guessthat the total number would have been somewhat morethan the number seen by Alberti. There is not as muchtestimony concerning Curd's working at Allied but,based on the same reasoning, I find that Curd was thereabout half the times that Kuebler worked at Allied. Thisis quite different from the reports by Worhacz, Nicolai,and Fitzpatrick.On July 27, Kuebler and Curd had arranged to delivertrucks from Allied to a destination in Miami, Florida.Kuebler had called Katsaros and Lawrence Kudla onthis job, and all four met in front of Allied sometimeafter noon on that day. Kudla was the first to get going,and he pulled up a couple of blocks away to wait for theothers. While he was there, Worhacz drove by in apickup truck. Worhacz stopped and passed the time ofday with Kudla, then drove off in the direction of Alliedand Willets Point.Worhacz testified that he had stopped and talked toKudla and had found out that the four men were takingthe trucks to Florida. He then saw Curd, Katsaros, andKuebler at Allied and offered them pledge cards to assisthim in organizing Allied. They all told him they werejust trying to make some money. He returned to whereKudla was waiting and offered him a card. Kudla juststood there and looked at the card, so Worhacz gave upin disgust and left. Kuebler, Katsaros, Kudla, and Curddenied that this incident ever took place. I credit thesedenials. Worhacz' testimony is uncorroborated, and inview of my findings on his credibility I cannot rely onhis unsupported word with respect to material issues inthis case. I infer and find that he fabricated this story tosupport his version of the incident on November 22,when he did offer pledge cards to these employees.Katsaros testified that he went on the Florida trip butdid not see Worhacz on that day. He was not askedwhether he had worked for Allied before that time, al-though Alberti identified him as being on the Brewster,New York, trip. He did work at a number of otherplaces during the summer. Worhacz' statement that Kat-saros had worked at Allied beginning in the wintermonths of 1977, and saw him on Allied vehicles 10 timesafter July, is preposterous and totally incredible.83All of the four employees denied that they had drivenfor Allied after the Florida trip at the end of July, exceptfor Curd, who took a truck to Ohio sometime betweenJuly 28 and August 16.Then, on November 22, Kuebler, Katsaros, LawrenceKudla, and his father, Walter Kudla, met on the street infront of Allied's property.84They then got into Law-rence Kudla's car and went off to various job locationsto organize and campaign for FORE. They returnedabout 4 p.m.,85got out of Kudla's car, and were prepar-ing to leave when Worhacz came out of Willets Pointand approached the group.86He spoke first to Kuebler,telling him that he wanted to organize Allied, and askedKuebler to sign a pledge card. Kuebler reminded Wor-hacz of a previous organizing effort they both had par-ticipated in, which fell through, according to Kuebler,due to Worhacz' mishandling. As a result, Kuebler saidthat had been enough, and that Allied was not his em-ployer. He refused to sign the card. Worhacz then ap-proached Katsaros, and told him about the organizationalcampaign. Katsaros replied that he had not work forAllied, and therefore could not sign a pledge card listingAllied because that would be a false statement. Worhacztold him just to sign the card and let it go at that. Kat-saros then asked Worhacz if he had contacted the busi-ness agent on this and, on receiving a negative reply,asked Worhacz to have Mike Carbone contact him orKuebler. Worhacz finally asked him to sign and theywould iron it out later.Worhacz' version of the incident begins with his asser-tion that Kuebler, Katsaros, and the Kudlas were seendriving trucks up to Allied. Both he and the dispatcher,Frank Daley, allege that Kuebler had license plates in hishand which he had taken off the trucks. Worhacz' ver-sion of the conversations with Kuebler and Katsaros issubstantially in accord with theirs. Alfred Nicolai, whotestified for the Union, merely stated, in conclusionaryterms, that Worhacz gave them pledge cards and theyrefused to sign them.I find and conclude that the credible evidence showsthat Kuebler worked at Allied a number of times during1977. Curd worked there fewer times and Katsaros andKudla fewer still. I find, further, that their employmentat Allied, as well as the employment of Alberti and De-Vincent there in 1976, was of a sporadic and casualnature, as needed by Allied, and on a call-in basis.87They were paid on a cash basis with no deductions for"8 Note his testimony to the Joint Council 16 executive board onMarch 14. 1978. that Katsaros and Kudla had been working for Alliedonly since July 1977.84 Curd was not there. His diary carries the notation. "went hunting,"for November 2285 Kuebler testified that there were some trucks parked there in frontof Allied.86 My findings on this incident are based on the credible testimony ofKuebler and Katsaros. It was agreed by the parties that, if LawrenceKudla testified about the incident, his testimony would be the same asthat of Katsaros. Walter Kudla did not testify.s" See. e.g, Stouffer Management Fobod Service, 210 NLRB 119 (1974). FRANK MASCALI CONSTRUCTION247anything. I find that Worhacz did try to persuade Horo-witz to sign a contract early in 1976, with a view to pro-viding additional work for Willets Point drivers atAllied, and I find that he knew of the financial arrange-ments at Allied through his discussions with Alberti andHorowitz. I find that Worhacz warned Alberti and Her-nandez not to work at Allied because of those financialarrangements which were not compatible with unionwages and working conditions, but he did not so warnKuebler and Curd. Instead, he exaggerated the numberof times he saw them working at Allied, taking care afterJune 1977 to enter these occasions in his personal rec-ords.G. The Union DisciplineAfter the November 22 incident, Worhacz broughtcharges before Local 282 against Curd, Kuebler, Kat-saros, Walter Kudla, and Lawrence Kudla alleging viola-tions of article I1, section 10; article VI, sections A andC; and article I, section 2, of the International constitu-tion "by refusing to sign a union authorization card re-garding his employer Allied Equipment Mart, Flushing,New York, so that I could organize this non-unionbarn."88Article II, section 10, of the constitution and bylaws ofLocal 282 provides that:Any member who engages in a course of conductdegrading of itself, or calculated to bring this LocalUnion or its members into disrepute, or who acts ina manner inimical to the interests, objects and pur-poses of this Union may, upon conviction by theExecutive Board be fired, suspended or expelled.Artivle VI, section A, provides that:Every member by virtue of his membership in thisLocal Union is obligated to abide by these By-Lawsand the International Constitution with respect tohis rights, duties, privileges and immunities con-ferred by them. Each member shall faithfully carryout such duties and obligations and shall not inter-fere with the rights of fellow members. Eachmember shall take the oath of obligation.Article VI, section C, reads as follows:No member shall interfere with the elected officersor business agents of this organization in the per-formance of their duties and each member shall,when requested, render such assistance and supportin the performance of such duties as may be re-quired by them, provided that this does not inter-fere with the individual rights of members. Eachmember and officer shall adhere to the terms andconditions of pertinent collective bargaining agree-ments and shall refrain from any conduct thatwould interfere with the performance by this LocalUnion of its legal and contractual obligations.88 The charges against each employee were identicalArticle 1, section 2, of the International constitutionsets forth the broad, general objects of the InternationalUnion.The charges were presented by Worhacz at an execu-tive board meeting on January 19, 1978, at 5 p.m. Secre-tary-Treasurer Sasso presided, with Members Argento,Boggia, Gesualdi, Carbone, Bai, and McFarland present.The evidence presented to the executive board as en-capsulated in the minutes of the meeting fairly echoesthe material in the previous section of this decision. Wor-hacz and his witnesses, Nicolai and Fitzpatrick, with an-other, not previously identified in the record of this case.one Scappitone, stated that Kuebler, Curd, Katsaros. andLawrence Kudla worked at Allied from time to time.Worhacz and his witnesses testified that Worhacz had of-fered cards to Katsaros in July and to Kuebler, Katsaros,and the Kudlas in November, but they had refused tosign. Katsaros presented the case for the charged parties,maintaining that they had never worked for Allied, butfor Allied's customers. They admitted that they had re-fused to sign the cards in November, but pointed outthat they had asked to see the "Delegate." There was noevidence that Curd was ever given a card to sign."9Following the meeting the executive board, on Febru-ary 8, 1978, ordered that Curd be suspended for 2 yearsbased upon his "failure to report to the Union a non-union under-the-hat job where you were working."Also on February 8, Kuebler, Katsaros, and LawrenceKudla were expelled from the Union because of their"failure to report to the Union a non-union, under-the-hat job where you were working and your failure to co-operate with a Union representative to organize the non-union, under-the-hat job where you were working."The charges against Walter Kudla were dismissed bythe executive board because there was no testimony thathe had ever worked for Allied.90All of those who were disciplined were advised oftheir right to appeal these decisions to the executiveboard of Joint Council 16 under the provisions of articleXIX of the International constitution.They appealed and the matter was heard by the execcu-tive board of Joint Council 16 on March 14. 1978.Joseph Tretotola, the president of Joint Council 16, pre-sided, the other members of the board being JosephKonowe, Eugene Bennett, John DeLury, Anthony Dis-tinti, Daniel Levinger, and Charles Ulrich. A verbatimtranscript of this hearing was made and introduced intothe record of this case. The transcript shows that Trero-tola did a creditable and competent job in keeping con-trol of the passions and rages of the participants, but therecord is full of references to events and to personalitieswhich had little relevancy to the issues before the Ex-ecutive board. As in the report of the Local 282 execu-tive board hearing, Worhacz and his witnesses testifiedthat the charged parties refused to sign cards and had"4 See Worhacz' testimon in this case concertling the Juls 2'encoul-ter, noted above.90 Although Worhacz and Nicolai stated in this hearing that ll fur,Kuebler. Katsaros, and the two Kudlas. La.srenc and Walter, haddriven trucks up to Allied before the cards ere offered oi Nxenther22 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen seen driving trucks for Allied.9' The charged par-ties maintained their position with regard to Allied. Agreat deal of the material which fills the record in theinstant case was also discussed, briefly, and all parties ex-pressed their satisfaction at the close of the hearing.Nonetheless, the Joint Council executive board sus-tained the action of Local 282's executive board and thematter was appealed further to the general executiveboard of the International Union.Under date of July 17, 1978, the International Union'sgeneral secretary-treasurer informed the parties that thegeneral executive board, meeting on July 12, 1978, hadvoted to reverse the decisions of Joint Council 16 andLocal 282. In a memorandum attached to this letter thegeneral executive board found that:In view of the failure of Brother Worhacz to pres-ent sufficient substantive evidence to establish thatthe charged parties were employees of the AlliedEquipment Mart on the date or dates that he re-quested them to sign authorization cards, it was de-cided that the decisions of Joint Council 16 andLocal 282 be reversed.Kuebler, Curd, Katsaros, and Kudla were ordered re-instated upon payment of any financial obligations whichmay have accrued after their expulsion, and they weredeemed to have continuous good standing from the ef-fective dates of the Local Union's expulsion.The general executive board did not comment onwhether the charges were warranted at all in the light ofarticle XIX, sections 6, 7, and 8, of the International con-stitution; or whether the proper 10-day notice was givenunder article XIX, section l(b); or whether the chargeswere stated with sufficient specificity under the samesubsection.There is no question about the Union's right underSection 8(b)(l)(A) of the Act to prescribe "its own ruleswith respect to the acquisition or retention of member-ship therein." Nor is there any issue in the Union's free-dom to enforce a properly adopted rule which reflects alegitimate union interest and which impairs "no policyCongress has imbedded in the labor laws." Scofield v.N.L.R.B., 394 U.S. 423 (1969). The facts in this caseshow that the asserted legitimate union interest served asa pretext for another, unlawful, motive.The background of this case shows the animus andhostility of Shop Steward Worhacz and Business AgentMcFarland to John Kuebler because of his vigorous andmilitant pursuit of his rights under the seniority systemand the collective-bargaining agreements between theUnion and Willets Point. I have not credited Worhacz'assertion that his resentment toward Kuebler derivedfrom Kuebler's "employment" at Allied. In fact, I findthat Worhacz' alleged observations of Kuebler at Alliedon many occasions in 1976 and 1977 did not occur, and,indeed, are a result, rather than a cause, of Worhacz'l ( onllrary to his Iestinlt)rly ill the instant hearing that he saw Kueblerlhterall dozens of times working at Allied in 1977, and he himself hadgone oiver to Allied on occasion to borrow things, Worhacz told the ex-ecutixe board that "I could never catch him in the process of workingwhere I could offer them [sic] a pledge card "hostility. Worhacz' hostility extended to Curd as a resultof Curd's joining in Kuebler's complaints and grievances.This generalized hostility was given a sharper focuswhen first Kuebler, then Curd, became affiliated withFORE. Worhacz' feelings toward FORE and its adher-ents are amply documented by the credible evidence inthis record. Further documented in my findings are theseveral manifestations of that hostility directed againstKuebler and Curd during the spring and summer of1977, in Kuebler's relations with Mascali, and culminat-ing in the discharge of Kuebler and Curd from WilletsPoint, all of which I have found to be unlawful, and allof which proceed from Worhacz' animus and hostilitytoward these two employees, and from the total controlover the assignment of work delegated to Worhacz byWillets Point.The charges filed with the Union were based on thealleged refusal by the charged parties to cooperate withWorhacz in an effort to organize their employer. All ofthe charged employees except Walter Kudla had driventrucks for Allied, but they were aware that their connec-tion with Allied did not constitute an employer-employ-ee relationship. Worhacz, too, despite his relatively unso-phisticated and somewhat primitive concepts of laborlaw, had discussed the Allied situation with Horowitzand Alberti. It is neither logical nor believable that hewas not aware of the fact that the people who did workfor or at Allied were, at the most, casual, intermittentemployees, even if it were necessary to obtain union au-thorization cards from people who had all been unionmembers for many years. Moreover, I have found thatthe charged employees were not in fact driving trucksfor Allied on the evening of November 22.The evidence is overwhelming that these charges werewholly pretextual and that the real reason was the fur-therance of Worhacz' campaign of retaliation againstKuebler and Curd because, in part, of their associationwith FORE. The opportunity on November 22 to rid theUnion of Kuebler and Curd, and at the same time toeliminate the top leadership of FORE, must have beenan opportunity too great for Worhacz to resist. Thewhole process thus is irrevocably stained with illegalityfrom the outset.It is unnecessary to go further into the disciplinaryprocess beyond noting my agreement with the findingsof the general executive board, based on my own reviewof the minutes of the Local 282 executive board hearing,the transcript of the Joint Council 16 executive boardhearing, and the testimony of the witnesses at this hear-ing. However, I have pointed out several other proce-dural deficiencies not mentioned in the decision of thegeneral executive board. In addition, while there wasmuch talk at the Joint Council 16 hearing about fairnessand lack of prejudice, there was no evidence that theparties ever attempted to work out their differences; thatthere was ever any attempt by the local officers of Local282 to contact the charged parties to assist in a legitimateorganizing campaign;92that Worhacz, as a steward, wasnot a business agent or an elected official within the2" Kasaros stated, at the Joit Council Ih hearing, that he had neverbeen asked to sign a card after the November 22 incident FRANK MASCALI CONSIRUCTION2 49meaning of article VI, section C, of the Local 282bylaws; or that one of the reasons for the disciplinaryaction, the under-the-hat job, was not even mentioned inthe charges. Further, the parties to this case stipulatedthat between January 1, 1970, and February 7, 1978, thedate of the Local 282 executive board decision in thismatter, there were no decisions rendered by Local 282'sexecutive board against any other members which result-ed in expulsions or suspensions of any member fromLocal 282 and there were no discussions by the execu-tive board that might have resulted in such decisionsduring that period.In the light of all these circumstances I cannot escapedrawing the inference that, instead of regarding thesecharges by Worhacz in an objective and judiciousmanner, or trying to work out a compromise solution,the executive board of Local 282 saw in this situation anopportunity to rid the Union of two of the leading dissi-dents, the president and the secretary of FORE.Thus I find that both the charges themselves and thedisciplinary process were utilized as a pretext to disguisethe Union's real motivation which was to retaliateagainst Kuebler, Curd, Katsaros and Lawrence Kudlabecause of their protected concerted activity in pressingcomplaints and grievances, their connection with FORE,and their having filed charges with the National LaborRelations Board against the Union.93Carpenters LocalUnion No. 22, United Brotherhood of Carpenters and Join-ers of America. AFL-CIO (William Graziano, d/b/a Gra-ziano Construction Company), 195 NLRB 1 (1972).Counsel for the Union has cited Local 100, TransportWorkers Union of America, AFL-CIO (Liberty CoachesInc.), 230 NLRB 536 (1977), as standing for the proposi-tion that no violation of law can be found here becausethe expulsion and the discipline of the union memberswere nullified by the action of the general executiveboard. I think this case is distinguishable from LibertyCoaches, Inc., that, in the latter case Administrative LawJudge Herbert Silberman, whose Decision was affirmedby the Board, found that there was no evidence that the"intraunion proceedings brought against [the individualemployee] were in any manner irregular or that he wasdenied any of his substantive or procedural rights underthe constitution" of the union there involved.94The in-stant case presents a wholly different picture since I havefound the whole proceeding to be much more than irreg-ular, and since both the substantive and procedural rightsof the charged parties were violated throughout the pro-ceedings by Local 282.I find and conclude that the Union, through thecharges and discipline imposed on Kuebler, Curd, Kat-saros, and Lawrence Kudla, has violated Section8(b)(l)(A) of the Act. Further, even the absence of anyevidence that this action caused any employer to dis-criminate against these employees I find that a naturaland foreseeable consequence of expulsion or suspensionfrom the Union is the denial of employment. The record93 The record sho.s hat Kalsairo, had also filed charges agalnlt theUnion.9' Belinger Shipyards, I.. 227 NLR h21() (19761. cited b Adminirsra-live Law Judge Silberman in support of his conclluion,, doe nit requirea contrar) findingamply shows that the industry, or the unionized portionof it, operates exclusively through the shape system.cThere is no evidence that anyone other than memrnhers ofLocal 282 ever shaped at any of the locations referred toin the voluminous record of this case. Thus I find thait.during the period that Kuebler. Katsaros, and LawrenceKudla were expelled, and Curd was suspended, fromnFebruary 7 to July 17, 1978 the lUnion violated Section8(b)(2) of the Act.CON( I L:SIONS o Lxw1. Respondent lIocal 282 is a labor organizalion ithinthe meaning of Section 2(5) of the Act.2. Respondent Frank Mascall Construction Co.. Incand Frank Mascali Construction G.C.P'. Co.. WiltletPoint Contracting Corp., and AllieLd Used Truck FIx-change, Inc., are employers within the meaning of Sec-tion 2(2) of the Act and are engaged in commerce wkithinthe meaning of Section 2(6) and (7) of the Act.3. The Respondent Union. by its shop steward. RobertWorhacz, violated Section 8(b)(l)(A) of the Act on Jul>12 and August 31, 1977. by threatening union ntembershbecause they had engaged in protected concerted actixi-ty for their mutual aid and protection, and because theyhad joined an organization called FORE in furtheranceof such mutual aid and protection.4. The Respondent Union, by its shop steward, RobertWorhacz, violated Section 8(b)(1)(A) and (2) of the Actby failing and refusing to refer John Kuebler and CharlesCurd to work assignments between July 25 and October21, 1977, in retaliation for their exercise of the rightsguaranteed under Section 7 of the Act.5. The Respondent Union, by its shop steward, RobertWorhacz, violated Section 8(b)(l)(A) and (2) of the Acton August 29, 1977, by falsifying shape records and byfailing to refer Charles Curd to employment because hehad exercised his rights under Section 7 of the Act.6. The Respondent Union, by its shop steward, RobertWorhacz, violated Section 8(b)(1)(A) and (2) by falsify-ing shape records, thereby causing the discharge of JohnKuebler and Charles Curd by their employer, WilletsPoint Contracting Corp., on October 21, 1977, in retali-ation for their exercising their Section 7 rights.7. The Respondent Union, by its secretary-treasurerRobert Sasso, violated Section 8(b)(1)(A) by refusing toprocess grievances filed by John Kuebler and CharlesCurd because they had filed charges with the NationalLabor Relations Board.8. The Respondent Union, by its shop steward, RobertWorhacz, violated Section 8(b)(1)(A) and (2) of the Actby failing and refusing to refer John Kuebler and CharlesCurd to Frank Mascali Construction G.C.P., Co. andFrank Mascali Construction Co., Inc., under an arrange-ment to refer employees to these employers, becauseKuebler and Curd had exercised their rights under Sec-tion 7 of the Act.9. The Respondent Union, by its shop steward, RobertWorhacz, violated Section 8(b)(1)(A) and (2) of the Actby causing Frank Mascali Construction G.C.P. Co. andFrank Mascali Construction Co.. Inc., to discharge their 2 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee, John Kuebler, in retaliation for his exercise ofhis rights under Section 7 of the Act.10. Respondents Frank Mascali Construction G.C.P.Co. and Frank Mascali Construction Co., Inc., violatedSection 8(a)(l) and (3) of the Act by accepting and con-doning an arrangement with the Respondent Union forreferral of employees on and after September 2, 1977, be-cause that agreement unlawfully discriminated againstsuch employees.11. Respondents Frank Mascali Construction G.C.P.Co. and Frank Mascali Construction Co., Inc., violatedSection 8(a)(l) and (3) of the Act by discharging theiremployee John Kuebler on September 2, 1977, under anarrangement with the Respondent Union which discrimi-nated against Kuebler because of his exercise of hisrights under Section 7 of the Act.12. The Respondent Union, by its shop steward,Robert Worhacz, and its executive board, violated Sec-tion 8(b)(l)(A) and (2) by the filing of false intraunioncharges against John Kuebler, Charles Curd, Ted Kat-saros, and Lawrence Kudla, and by, on February 8,1978, expelling Kuebler, Katsaros and Kudla from mem-bership, and suspending Charles Curd from membershipin the Respondent Union in retaliation for the exercise ofthe rights guaranteed under Section 7 of the Act.13. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Local 282, the Respondent Union,has engaged in certain unfair labor practices, I will rec-ommend that it cease and desist therefrom and take cer-tain action designed to effectuate the policies of the Act.I have found that the Respondent Union threatenedand coerced union members Kuebler and Curd becauseof their exercise of their Section 7 rights. I shall recom-mend that it cease and desist from such conduct.I have found that Respondent Union failed and refusedto refer Kuebler and Curd to assignments to which theywere entitled because of their seniority at Willets Pointbecause of their exercise of their Section 7 rights. I shallrecommend that it cease and desist from such conduct.I shall further recommend that the Respondent Unioncompensate Kuebler and Curd for all days between July25 and October 21, 1977, on which their seniority wouldhave entitled them to be assigned to work together withall payments to health and welfare and pension fundsnecessary to their continuing eligibility to receive bene-fits from these funds, whether or not they shaped orshaped late on those days, with interest on any moneysdue to be computed in the manner pescribed in FloridaSteel Corporation, 231 NLRB 651 (1977).I have found that Respondent Union caused the dis-charge of Kuebler and Curd by their employer, WilletsPoint Contracting Corp., on October 21, 1977, throughthe maintenance of false and fraudulent attendance rec-ords. I shall recommend that Respondent Union ceaseand desist from compiling and maintaining records onthat basis and take the following affirmative action:First, correct those attendance records for the periodfrom June 6, 1977, to October 21, 1977, to reflect thefacts found by me in this case.Second, request the employer, Willets Point Contract-ing Corp., to reinstate Kuebler and Curd to the placesthey held on the seniority list without prejudice to anyrights or benefits they may have.Third, if the employer will reinstate Kuebler and Curdas requested, then pay them backpay for all days theywould have worked between October 21, 1977, and thedate of their restatement computed on a quarterly basiswith interest thereon to be computed in the manner pre-scribed in W Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, supra. 9YFourth, if the employer will not reinstate Kuebler andCurd as requested, then continue to pay them backpaycomputed in the same manner until such time as theyhave found substantially equivalent positions elsewhere.I have found that Respondent Union, through the im-plementation of its arrangement with Frank MascaliConstruction G.C.P. Co. and Frank Mascali Construc-tion Co., Inc., caused the discharge of John Kuebler be-cause of his exercise of his Section 7 rights. I shall rec-ommend that the Union cease and desist from imple-menting its agreement in a discriminatory manner andthat it notify Mascali that it no longer has any objectionto Kuebler's employment by Mascali.I have found that Respondents Frank Mascali Con-struction G.C.P. Co. and Frank Mascali ConstructionCo., Inc., discharged John Kuebler as a result of its im-plementation of their arrangement with the RespondentUnion and because of the Union's discriminatory en-forcement of that arrangement. I shall recommend thatMascali cease and desist from such conduct, and thatKuebler be offered reinstatement. I shall further recom-mend that Respondent Union and Mascali are jointly andseverally liable for all backpay to Kuebler because oftheir discrimination against him, computed in the manneroutlined above.96I have found that the Respondent Employers con-doned and gave effect to the discriminatory hiring prac-tices implemented by the Union under its arrangementwith Mascali. I shall not order the arrangement to be dis-continued since I believe that its discriminatory featureswill be adequately remedied by my recommended orderto the Respondent Union. I will recommend, however,that the Respondent Employers together with the Re-spondent Union shall be jointly and severally liable forany backpay shown to be due to any employee becauseof discriminatory referrals to the Respondent Employersfrom on and after September 2, 1977, to the date of com-pliance with this order or to the date the arrangementterminates, whichever comes sooner.I have found that Respondent Union unlawfullybrought charges against its members and expelled or sus-pended them from membership. I shall recommend thatL'~ See, generally, Ihis Plumbing & Heaing Co., 138 NLRB 716 (1962).a Provlided that Kuebler should not receive any backpay fr any Iday in an amount larger than a single day's pay Een though he mayhave suffered a double dose of discrimination, he is not entitled to doublehackpay. FRANK MASCALI CONSTRUCTION.5it cease and desist from this conduct, and I shall furtherrecommend that it compensate these members for anylost wages they may have suffered as a result of this un-lawful action in accordance with the formula outlinedabove.In view of the serious nature of these charges. I shallrecommend an order broadly prohibiting similar conductby Respondent Union.[Recommended Order omitted from publication.]